



SHARE EXCHANGE AGREEMENT
by and among
DISH NETWORK CORPORATION,
DISH NETWORK L.L.C.,
DISH OPERATING L.L.C.,
ECHOSTAR CORPORATION,
ECHOSTAR BROADCASTING HOLDING PARENT L.L.C.,
ECHOSTAR BROADCASTING HOLDING CORPORATION,
ECHOSTAR TECHNOLOGIES HOLDING CORPORATION
and
ECHOSTAR TECHNOLOGIES L.L.C.
                          


Dated as of January 31, 2017









--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
Page


ARTICLE I ECHOSTAR PRE-CLOSING RESTRUCTURING; TRANSFERRED ASSETS AND RETAINED
ASSETS
2


Section 1.1
The EchoStar Pre-Closing Restructuring
2


Section 1.2
Implementation
2


Section 1.3
Transactions to be Effected Prior to the Closing
3


Section 1.4
Transferred Assets
4


Section 1.5
Liabilities
8


Section 1.6
Assumed and Excluded Liabilities
10


Section 1.7
***
 
Section 1.8
***
 
ARTICLE II THE CLOSING TRANSACTIONS; CLOSING
10


Section 2.1
Closing Date
10


Section 2.2
The Closing Transactions
11


Section 2.3
Closing Deliverables
11


ARTICLE III REPRESENTATIONS AND WARRANTIES
12


Section 3.1
Representations and Warranties of the EchoStar Parties
12


Section 3.2
Representations and Warranties of the DISH Parties
26


ARTICLE IV COVENANTS
28


Section 4.1
Access to Information
28


Section 4.2
Conduct of the Business Pending the Closing
29


Section 4.3
Third Party Consents; Government Actions and Authorizations
32


Section 4.4
Further Assurances
34


Section 4.5
EchoStar Credit Support Obligations
35


Section 4.6
Confidentiality
35


Section 4.7
Preservation of Records
36


Section 4.8
Publicity
36


Section 4.9
Intercompany Arrangements; ***
36


Section 4.10
Books and Records
37


Section 4.11
Notice of Developments
37


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



-i-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.



--------------------------------------------------------------------------------





Section 4.12
Completion of the Pre-Closing Restructuring
37


Section 4.13
Transfer of ET Splitco Common Stock, EB Splitco Common Stock, and Tracking Stock
38


Section 4.14
Tax Matters
38


Section 4.15
Environmental Reports
38


ARTICLE V CONDITIONS TO CLOSING
38


Section 5.1
Mutual Conditions to Closing
38


Section 5.2
Conditions Precedent to Obligations of the DISH Parties
39


Section 5.3
Conditions Precedent to Obligations of the EchoStar Parties
40


ARTICLE VI INDEMNIFICATION
40


Section 6.1
Indemnification Obligations of EchoStar
40


Section 6.2
Indemnification Obligations of DISH
41


Section 6.3
Limitations on Indemnity
41


Section 6.4
Method of Asserting Claims
42


Section 6.5
*** Survival
43


ARTICLE VII TERMINATION
43


Section 7.1
Termination of Agreement
43


Section 7.2
Procedure Upon Termination
44


Section 7.3
Effect of Termination
44


ARTICLE VIII MISCELLANEOUS
44


Section 8.1
Notices
44


Section 8.2
Amendment; Waiver
46


Section 8.3
Counterparts; Signatures
46


Section 8.4
Assignment and Binding Effect
46


Section 8.5
Entire Agreement
46


Section 8.6
Severability
46


Section 8.7
Headings
47


Section 8.8
No Third Party Beneficiaries
47


Section 8.9
Governing Law
47


Section 8.10
Expenses
47


Section 8.11
Dispute Resolution
47


Section 8.12
Limited Liability
49


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



-ii-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.



--------------------------------------------------------------------------------





ARTICLE IX DEFINITIONS
50


Section 9.1
Certain Definitions
50


Section 9.2
Terms Defined Elsewhere in This Agreement
63


Section 9.3
Other Definitional and Interpretive Matters
65


 
 
 
Schedules
 
Schedule 1.2 – Pre-Closing Restructuring
Schedule 1.4(a) – EB Transferred Assets
Schedule 1.4(b) – EB Retained Assets
Schedule 1.4(c) – ET Transferred Assets
Schedule 1.4(d) – ET Retained Assets
Schedule 1.4(e) – Assets Subject to Conveyance
Schedule 1.5(a)
***
 
Schedule 1.5(b)
***
 
Schedule 1.5(c)
***
 
Schedule 1.5(d)
***
 
Schedule 3.1(b) – Authorization and Execution of Transaction Documents
Schedule 3.1(e) – Consents
Schedule 3.1(f) – Capital Structure
Schedule 3.1(g) – Reports; Financial Statements
Schedule 3.1(h) – Absence of Certain Changes
Schedule 3.1(i) – Compliance with Laws
Schedule 3.1(j) – Litigation and Other Proceedings
Schedule 3.1(k) – Intellectual Property
Schedule 3.1(l) – Material Contracts
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



-iii-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.



--------------------------------------------------------------------------------





Schedule 3.1(n) – Environmental Matters
Schedule 3.1(p) – Assets
Schedule 3.1(q) – Real Properties
Schedule 3.1(r) – Related Party Transactions
Schedule 4.2 – Conduct of Business
Schedule 4.3(d) – Required Government Consents
Schedule 4.5 – EchoStar Credit Support Obligations
Schedule 4.9(a) – Intercompany Agreements
Schedule 5.2(e) – Financial Information
Schedule 9.1 – Leased Sites
Schedule 9.1 – Owned Sites
 
 
 
Exhibits
 
 
Exhibit A – Intellectual Property and Technology License Agreement
Exhibit B – Employee Matters Agreement
Exhibit C – Tax Matters Agreement



-iv-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.



--------------------------------------------------------------------------------






SHARE EXCHANGE AGREEMENT
This SHARE EXCHANGE AGREEMENT (this “Agreement”), dated as of January 31, 2017,
is made by and among DISH Network Corporation, a Nevada corporation (“DISH”),
DISH Network L.L.C., a Colorado limited liability company and an indirect wholly
owned subsidiary of DISH (“DNLLC”), DISH Operating L.L.C., a Colorado limited
liability company and a direct wholly owned Subsidiary of DNLLC (“DOLLC”),
EchoStar Corporation, a Nevada corporation (“EchoStar”), EchoStar Broadcasting
Holding Parent L.L.C. (“EB Holdco”), a Colorado limited liability company and a
direct wholly owned Subsidiary of Hughes Satellite Systems Corporation, a
Colorado corporation and a direct Subsidiary of EchoStar (“HSSC”), EchoStar
Broadcasting Holding Corporation, a Colorado corporation and a direct wholly
owned Subsidiary of EB Holdco (“EB Splitco”), EchoStar Technologies Holding
Corporation, a Colorado corporation and a direct wholly owned Subsidiary of
EchoStar (“ET Splitco”), and EchoStar Technologies L.L.C., a Texas limited
liability company and a direct wholly owned Subsidiary of EchoStar (“ETLLC”)
(all such parties, collectively, the “Parties” and each, a “Party”).
W I T N E S S E T H:
WHEREAS, EchoStar directly owns 1,000 shares of common stock, par value $0.001
per share, of ET Splitco (such stock, “ET Splitco Common Stock,” and all such
shares, the “ET Splitco Shares”), which represent all of the issued and
outstanding shares of ET Splitco Common Stock;
WHEREAS, HSSC directly owns all of the issued and outstanding membership
interests in EB Holdco, a newly formed limited liability company, and EB Holdco
directly owns 1,000 shares of common stock, par value $0.001 per share, of EB
Splitco (such stock, “EB Splitco Common Stock,” and all such shares, the “EB
Splitco Shares”), which shares represent all of the issued and outstanding
shares of EB Splitco, a newly formed corporation;
WHEREAS, DOLLC directly owns 81.128 shares of Hughes Retail Preferred Tracking
Stock, par value $0.001 per share, of HSSC (such stock, the “HSSC Tracking
Stock,” and all such shares, the “HSSC Tracking Shares”), which represent all of
the issued and outstanding shares of HSSC Tracking Stock;
WHEREAS, DNLLC directly owns 6,290,499 shares of Hughes Retail Preferred
Tracking Stock, par value $0.001 per share, of EchoStar (such stock, “EchoStar
Tracking Stock,” and all such shares, the “EchoStar Tracking Shares”), which
represent all of the issued and outstanding shares of EchoStar Tracking Stock;
WHEREAS, the Parties desire to enter into a series of transactions pursuant to
which, among other things, DNLLC will, upon the terms and subject to the
conditions set forth in this Agreement, directly or indirectly acquire all of
the shares of ET Splitco Common Stock and all of the shares of EB Splitco Common
Stock;
WHEREAS, prior to the Closing, the Parties intend for the EchoStar Parties to
undertake certain restructuring transactions pursuant to which, among other
things, (i) the EB


*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.





--------------------------------------------------------------------------------





Business shall be transferred to EB Splitco, (ii) the ET Business shall be
transferred to ETLLC and (iii) ETLLC shall be transferred to ET Splitco;
WHEREAS, at the Closing, upon the terms and subject to the conditions set forth
in this Agreement, EchoStar shall transfer all of the ET Splitco Shares to DNLLC
in exchange for all of the EchoStar Tracking Shares;
WHEREAS, at the Closing, upon the terms and subject to the conditions set forth
in this Agreement, EB Holdco shall transfer all of the EB Splitco Shares to
DOLLC in exchange for all of the HSSC Tracking Shares;
WHEREAS, the Parties desire to enter into certain other transactions pursuant to
this Agreement and the other Transaction Documents; and
WHEREAS, the Parties desire to make certain representations, warranties,
covenants and agreements in connection with such transactions.
NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein and in the other Transaction Documents and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

Article I

ECHOSTAR PRE-CLOSING RESTRUCTURING; TRANSFERRED ASSETS AND RETAINED ASSETS

Section 1.1    The EchoStar Pre-Closing Restructuring. Prior to the Closing, the
EchoStar Parties shall implement the Pre-Closing Restructuring consistent with
the terms set forth in this Agreement. The Parties hereto acknowledge that the
Pre-Closing Restructuring is intended to result in (i) EB Splitco, directly or
indirectly, operating the EB Business, owning the EB Transferred Assets and
assuming the EB Assumed Liabilities as set forth in this Article I, (ii) ET
Splitco, directly or indirectly, operating the ET Business, owning the ET
Transferred Assets and assuming the ET Assumed Liabilities, (iii) EB Splitco
not, directly or indirectly, owning the EB Retained Assets and not, directly or
indirectly, assuming the EB Excluded Liabilities and (iv) ET Splitco not,
directly or indirectly, owning the ET Retained Assets and not, directly or
indirectly, assuming the ET Excluded Liabilities, in each case, as set forth in
this Article I. As promptly as practicable after the Pre‑Closing Restructuring
is complete and subject to the conditions set forth in Article V, the Parties
hereto shall take, or cause to be taken, all actions that are necessary or
appropriate to effectuate the Closing.

Section 1.2    Implementation. The Pre-Closing Restructuring shall be completed
in accordance with the agreed general principles, objectives and other
provisions set forth in this Article I and shall be implemented in the following
manner:


-2-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(a)    through the completion of the transactions generally described on
Schedule 1.2; and
(b)    through the allocation of the Assets and Liabilities as set forth in this
Article I.

Section 1.3    Transactions to be Effected Prior to the Closing. In furtherance
of consummating the Closing Transactions, the EchoStar Parties agree to take the
following actions prior to the Closing in accordance with the steps generally
set forth on Schedule 1.2 (together, the “Pre-Closing Restructuring”):
(a)    Except as expressly contemplated by Section 1.4(e), EchoStar shall, and
shall cause its applicable Subsidiaries to, cause the EB Transferred Assets to
be contributed, assigned, transferred, conveyed and delivered, directly or
indirectly, to EB Splitco or, when contemplated by Schedule 1.2, one of its
Subsidiaries and EB Splitco or, when contemplated by Schedule 1.2, one of its
Subsidiaries shall accept from EchoStar and its Subsidiaries, all of EchoStar’s
and its Subsidiaries’ rights, title and interest in and to all the EB
Transferred Assets, which will result in EB Splitco owning, directly or
indirectly, the EB Business;
(b)    EB Splitco shall accept, assume and agree to faithfully perform,
discharge and fulfill all of the EB Assumed Liabilities in accordance with their
respective terms. EB Splitco shall be responsible for all of the EB Assumed
Liabilities and its obligations under this Section 1.3(b) shall not be subject
to offset or reduction, whether by reason of any actual or alleged breach of any
representation, warranty or covenant contained in any Transaction Document or
any other agreement or document delivered in connection therewith or any right
to indemnification hereunder or otherwise;
(c)    Except as expressly contemplated by Section 1.4(e), EchoStar shall, and
shall cause its applicable Subsidiaries to, cause the ET Transferred Assets to
be contributed, assigned, transferred, conveyed and delivered, directly or
indirectly, to ET Splitco or, when contemplated by Schedule 1.2, one of its
Subsidiaries and ET Splitco or, when contemplated by Schedule 1.2, one of its
Subsidiaries shall accept from EchoStar and its Subsidiaries, all of EchoStar’s
and its Subsidiaries’ rights, title and interest in and to all the ET
Transferred Assets, which will result in ET Splitco owning, directly or
indirectly, the ET Business; and
(d)    ET Splitco shall accept, assume and agree to faithfully perform,
discharge and fulfill all of the ET Assumed Liabilities in accordance with their
respective terms. ET Splitco shall be responsible for all of the ET Assumed
Liabilities and its obligations under this Section 1.3(d) shall not be subject
to offset or reduction, whether by reason of any actual or alleged breach of any
representation, warranty or covenant contained in any Transaction Document or
any other agreement or document delivered in connection therewith or any right
to indemnification hereunder or otherwise.


-3-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------






Section 1.4    Transferred Assets.
(a)    For purposes of this Agreement, “EB Transferred Assets” shall mean,
without duplication, those Assets used, contemplated for use or held for use, in
each case, primarily in the ownership, operation or conduct of the EB Business
as currently owned, operated and conducted or relating primarily to the EB
Business as currently owned, operated or conducted, and shall include the
following even if the following would otherwise be considered an EB Retained
Asset:
(i)    the outstanding capital stock, units or other equity interests of the
entities listed on Schedule 1.4(a)(i) and the Assets owned by such entities as
of the Closing Date;
(ii)    all Assets properly reflected on the EB Group Financial Statements,
excluding Assets disposed of by EchoStar or any other Subsidiary or entity
controlled by EchoStar subsequent to the date of the EB Group Financial
Statements;
(iii)    all Assets that have been written off, expensed or fully depreciated by
EchoStar or any Subsidiary or entity controlled by EchoStar that, had they not
been written off, expensed or fully depreciated, would have been reflected on
the EB Group Financial Statements in accordance with GAAP;
(iv)    all Assets acquired by EchoStar or any Subsidiary or entity controlled
by EchoStar after the date of the EB Group Financial Statements and that would
be reflected on the balance sheet of EB Splitco as of the Closing Date, if such
balance sheet were prepared in accordance with GAAP;
(v)    ***
(vi)    the Assets set forth on Schedule 1.4(a)(vi); and
(vii)    those Assets not used, contemplated for use or held for use, in each
case, primarily in the ownership, operation or conduct of the EB Business or not
relating primarily to the EB Business as currently owned, operated or conducted
that are as listed on Schedule 1.4(a)(vii) as Assets to be transferred to, or
retained by, EB Splitco;
provided, that any and all other Assets owned or held immediately prior to the
Closing Date by EchoStar or any other member of the EchoStar Group that do not
constitute EB Transferred Assets based on the foregoing shall constitute “EB
Transferred Assets” to the extent that DISH and EchoStar agree in good faith
that the Assets would have been deemed “EB Transferred Assets” if the Parties
hereto had given specific consideration to such Asset as of the date hereof. No
Asset shall be deemed to be an EB Transferred Asset solely as a result of the
proviso in this Section 1.4(a) if (i) such Asset is within the category or type
of Asset expressly covered by the subject matter of a Transaction Document or
(ii) a claim with respect thereto is not made by the DISH Parties on or prior to
the second anniversary of the Closing Date.


-4-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





Notwithstanding anything to the contrary contained in this Section 1.4 or
elsewhere in this Agreement, the EB Transferred Assets shall not in any event
include the EB Retained Assets referred to in Section 1.4(b) below.
(b)    The DISH Parties expressly understand and agree that all Assets of
EchoStar or any other member of the EchoStar Group that are not EB Transferred
Assets shall, unless any such Asset constitutes an ET Transferred Asset, remain
the exclusive property of EchoStar or the relevant member of the EchoStar Group
(subject to the Intellectual Property and Technology License Agreement) on and
after the Closing (the “EB Retained Assets”), and shall include the following
even if the following would otherwise be considered an EB Transferred Asset:
(i)    any Asset expressly identified on Schedule 1.4(b)(i);
(ii)    all cash or cash equivalents, bank accounts, lock boxes and other
deposit arrangements, except as otherwise set forth on Schedule 1.4(a)(vi);
(iii)    all books, records, files and papers, whether in hard copy or
electronic format, to the extent prepared in connection with this Agreement, any
Transaction Document or the transactions contemplated hereby and thereby, and
all minute books and corporate records of the EchoStar Group other than minutes
and corporate records of the EB Group;
(iv)    all rights of any member of the EchoStar Group arising under this
Agreement or any Transaction Document;
(v)    all Assets sold or otherwise disposed of during the period from the date
hereof until the Closing Date in accordance with Section 4.2;
(vi)    the personnel records (including all human resources and other records)
of the EchoStar Group relating to employees of the EchoStar Group (other than
the personnel records relating to the Transferred Employees);
(vii)    ***
(viii)    any and all other Assets that are expressly contemplated by this
Agreement or any Transaction Document (or the Schedules hereto or thereto) as
Assets to be retained by EchoStar or any other member of the EchoStar Group; and
(ix)    except for any Assets identified in Schedule 1.4(e) as EB Transferred
Assets, all Assets owned by HSSC or any of its Subsidiaries (other than the EB
Group).
(c)    For purposes of this Agreement, “ET Transferred Assets” shall mean,
without duplication, those Assets used, contemplated for use or held for use, in
each case, primarily in the ownership, operation or conduct of the ET Business
as currently owned, operated and conducted or relating primarily to the ET
Business as currently owned, operated or conducted, and shall include the
following even if the following would otherwise be considered an ET Retained
Asset:


-5-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(i)    the outstanding capital stock, units or other equity interests of the
entities listed on Schedule 1.4(c)(i) and the Assets owned by such entities as
of the Closing Date;
(ii)    all Assets properly reflected on the ET Group Financial Statements,
excluding Assets disposed of by EchoStar or any other Subsidiary or entity
controlled by EchoStar subsequent to the date of the ET Group Financial
Statements;
(iii)    all Assets that have been written off, expensed or fully depreciated by
EchoStar or any Subsidiary or entity controlled by EchoStar that, had they not
been written off, expensed or fully depreciated, would have been reflected on
the ET Group Financial Statements in accordance with GAAP;
(iv)    all Assets acquired by EchoStar or any Subsidiary or entity controlled
by EchoStar after the date of the ET Group Financial Statements and that would
be reflected on the balance sheet of ETLLC as of the Closing Date, if such
balance sheet were prepared in accordance with GAAP;
(v)    ***
(vi)    the Assets set forth on Schedule 1.4(c)(vi); and
(vii)    those Assets not used, contemplated for use or held for use, in each
case, primarily in the ownership, operation or conduct of the ET Business or not
relating primarily to the ET Business as currently owned, operated or conducted
that are listed on Schedule 1.4(c)(vii) as Assets to be transferred to, or
retained by, ETLLC;
provided, that any and all other Assets owned or held immediately prior to the
Closing Date by EchoStar or any other member of the EchoStar Group that do not
constitute ET Transferred Assets based on the foregoing shall constitute “ET
Transferred Assets” to the extent that DISH and EchoStar agree in good faith
that the Assets would have been deemed “ET Transferred Assets” if the Parties
hereto had given specific consideration to such Asset as of the date hereof. No
Asset shall be deemed to be an ET Transferred Asset solely as a result of the
proviso in this Section 1.4(c) if (i) such Asset is within the category or type
of Asset expressly covered by the subject matter of a Transaction Document or
(ii) a claim with respect thereto is not made by the DISH Parties on or prior to
the second anniversary of the Closing Date.
Notwithstanding anything to the contrary contained in this Section 1.4 or
elsewhere in this Agreement, the ET Transferred Assets shall not in any event
include the ET Retained Assets referred to in Section 1.4(d) below.


-6-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(d)    The DISH Parties expressly understand and agree that all Assets of
EchoStar or any other member of the EchoStar Group that are not ET Transferred
Assets shall, unless any such Asset constitutes an EB Transferred Asset, remain
the exclusive property of EchoStar or the relevant member of the EchoStar Group
(subject to the Intellectual Property and Technology License Agreement) on and
after the Closing (the “ET Retained Assets”), and shall include the following
even if the following would otherwise be considered an ET Transferred Asset:
(i)    any Asset expressly identified on Schedule 1.4(d)(i);
(ii)    all cash or cash equivalents, bank accounts, lock boxes and other
deposit arrangements except as otherwise set forth on Schedule 1.4(c)(vi);
(iii)    all books, records, files and papers, whether in hard copy or
electronic format, prepared in connection with this Agreement, any Transaction
Document or the transactions contemplated hereby and thereby, and all minute
books and corporate records of the EchoStar Group other than minutes and
corporate records of the ET Group;
(iv)    all rights of any member of the EchoStar Group arising under this
Agreement or any Transaction Document;
(v)    all Assets sold or otherwise disposed of during the period from the date
hereof until the Closing Date in accordance with Section 4.2;
(vi)    the personnel records (including all human resources and other records)
of the EchoStar Group relating to employees of the EchoStar Group (other than
the personnel records relating to the Transferred Employees);
(vii)    ***
(viii)    any and all other Assets that are expressly contemplated by this
Agreement or any Transaction Document (or the Schedules hereto or thereto) as
Assets to be retained by EchoStar or any other member of the EchoStar Group; and
(ix)    except for any Assets identified in Schedule 1.4(e) as ET Transferred
Assets, all Assets owned by HSSC or any of its Subsidiaries (other than the EB
Group).
(e)    Notwithstanding the foregoing, each EchoStar Party shall execute
instruments of conveyance transferring each EB Transferred Asset and each ET
Transferred Asset set forth on Schedule 1.4(e), effective as of the Closing (the
“Asset Conveyance Instruments”), to one or more Affiliates of DISH as designated
by DISH.  Each EB Transferred Asset and each ET Transferred Asset set forth on
Schedule 1.4(e) is in the name of such Affiliate of EchoStar for reasons germane
to the EB Business or ET Business, as applicable, but is held by such Affiliate
of EchoStar, and following the Closing will be held by such Affiliate of DISH,
for the use and benefit, insofar as commercially reasonable, legally permitted
and possible, of EB Splitco or ET Splitco, as applicable. ***


-7-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------






Section 1.5    Liabilities.
(a)    For the purposes of this Agreement, “EB Assumed Liabilities” shall mean
(without duplication) any and all Liabilities to the extent primarily arising
from or resulting from the operation of the EB Business as currently conducted
or the ownership of the EB Transferred Assets, including the following:
(i)    the EB EMA Assumed Liabilities;
(ii)    any and all Environmental Liabilities to the extent primarily arising
from or resulting from the operation of the EB Business, or the ownership of the
EB Transferred Assets;  
(iii)    any and all indemnification obligations under, or claims for breaches
of, Contracts that constitute EB Transferred Assets;
(iv)    ***
(v)    any and all Liabilities primarily arising from or resulting from the EB
Transferred Assets or the EB Business arising out of or in connection with acts
or omissions occurring prior to, on or after the Closing Date; and
(vi)    any other Liability which is expressly identified on Schedule
1.5(a)(vi).
Notwithstanding anything to the contrary contained in this Section 1.5 or
elsewhere in this Agreement, the EB Assumed Liabilities shall not in any event
include the EB Excluded Liabilities referred to in Section 1.5(b) below.
(b)    For the purposes of this Agreement, “EB Excluded Liabilities” shall mean:
(i)    any and all Indebtedness of the EchoStar Group, the EB Group or the ET
Group as of the Closing Date;
(ii)    the EB EMA Excluded Liabilities;
(iii)    any and all Liabilities of members of the EchoStar Group arising or
incurred in connection with the negotiation, preparation, investigation and
performance of this Agreement, the other Transaction Documents and the
transactions contemplated hereby and thereby, including, without limitation,
fees and expenses of counsel, accountants, consultants, advisers and others;
(iv)    ***


-8-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(v)    any and all Liabilities to the extent primarily arising from or resulting
from the matters set forth on Schedule 1.5(b)(v) (subject to any limitations set
forth therein); and
(vi)    any and all Liabilities to the extent relating to, arising out of or
resulting from any EB Retained Assets.
(c)    For the purposes of this Agreement, “ET Assumed Liabilities” shall mean
(without duplication) any and all Liabilities to the extent primarily arising
from or resulting from the operation of the ET Business as currently conducted
or the ownership of the ET Transferred Assets, including the following:
(i)    the ET EMA Assumed Liabilities;
(ii)    any and all Environmental Liabilities to the extent primarily arising
from or resulting from the operation of the ET Business, or the ownership of the
ET Transferred Assets;
(iii)    any and all indemnification obligations under, or claims for breaches
of, Contracts that constitute EB Transferred Assets;
(iv)    ***
(v)    any and all Liabilities for any third party claim relating to, or arising
out of, the use, application, malfunction, defect, design, operation,
performance or suitability of any product of the ET Business manufactured, sold
or distributed prior to, on or after the Closing Date;
(vi)    any and all Liabilities primarily arising from or resulting from the ET
Transferred Assets or the ET Business arising out of or in connection with acts
or omissions occurring prior to, on or after the Closing Date; and
(vii)    any other Liability which is expressly identified on Schedule
1.5(c)(vii).
Notwithstanding anything to the contrary contained in this Section 1.5 or
elsewhere in this Agreement, the ET Assumed Liabilities shall not in any event
include the ET Excluded Liabilities referred to in Section 1.5(d) below.
(d)    For the purposes of this Agreement, “ET Excluded Liabilities” shall mean:
(i)    any and all Indebtedness of the EchoStar Group, the EB Group or the ET
Group as of the Closing Date;
(ii)    the ET EMA Excluded Liabilities;  


-9-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(iii)    any and all Liabilities of members of the EchoStar Group arising or
incurred in connection with the negotiation, preparation, investigation and
performance of this Agreement, the other Transaction Documents and the
transactions contemplated hereby and thereby, including, without limitation,
fees and expenses of counsel, accountants, consultants, advisers and others;
(iv)    ***
(v)    any and all Liabilities to the extent primarily arising from or resulting
from the matters set forth on Schedule 1.5(d)(v) (subject to any limitations set
forth therein); and
(vi)    any and all Liabilities to the extent relating to, arising out of or
resulting from any ET Retained Assets.

Section 1.6    Assumed and Excluded Liabilities. From and after the Closing,
DISH shall, or shall cause its Subsidiaries, as applicable, to be responsible
for the EB Assumed Liabilities and the ET Assumed Liabilities regardless of when
or where such Liabilities (or the acts or omissions relating thereto) arose or
arise, regardless of when or where such Liabilities are asserted or determined
and regardless of whether arising or related to or asserted or determined prior
to, on or after the Closing Date. EchoStar shall, or shall cause its
Subsidiaries, as applicable, to be responsible for the EB Excluded Liabilities
and the ET Excluded Liabilities regardless of when or where such Liabilities (or
the acts or omissions relating thereto) arose or arise, regardless of when or
where such Liabilities are asserted or determined and regardless of whether
arising or related to or asserted or determined prior to, on or after the
Closing Date.
Section 1.7    ***
Section 1.8    ***

ARTICLE II    

THE CLOSING TRANSACTIONS; CLOSING

Section 2.1    Closing Date. The closing of the Closing Transactions (the
“Closing”) shall take place at the offices of DISH Network Corporation, 9601
South Meridian Boulevard, Englewood, Colorado 80112 (or at such other place as
the parties may designate in writing), at 11:59 p.m. Colorado time on the date
that is three (3) Business Days after the satisfaction or waiver of all of the
conditions set forth in Article V (other than conditions that by their nature
are to be satisfied at the Closing, but subject to the satisfaction or waiver of
those conditions at such time), but no earlier than February 28, 2017, unless
another time, date or place is agreed to in writing by the Parties. The date on
which the Closing actually occurs is referred to hereinafter as the “Closing
Date.”


-10-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------






Section 2.2    The Closing Transactions. Upon the terms and subject to the
conditions set forth in this Agreement, and in reliance on the representations,
warranties and covenants made or given in this Agreement and the other
Transaction Documents, the Parties hereby agree that, on the Closing Date, the
following transactions (the “Closing Transactions”) shall occur:
(a)    EB Holdco shall assign, transfer, convey and deliver to DOLLC all of the
EB Splitco Shares, free and clear of all Liens, and, in exchange for such
assignment, transfer, conveyance and delivery, DOLLC shall assign, transfer,
convey and deliver to EB Holdco all of the HSSC Tracking Shares, free and clear
of all Liens; and
(b)    EchoStar shall assign, transfer, convey and deliver to DNLLC all of the
ET Splitco Shares, free and clear of all Liens, and, in exchange for such
assignment, transfer, conveyance and delivery, DNLLC shall assign, transfer,
convey and deliver to EchoStar all of the EchoStar Tracking Shares, free and
clear of all Liens.

Section 2.3    Closing Deliverables. At the Closing, the following deliveries
shall be made in the following manner:
(a)    EB Holdco shall deliver to DOLLC certificates representing the EB Splitco
Shares, duly endorsed in blank for transfer (or accompanied by a stock power
duly endorsed in blank for transfer), with any required transfer stamps affixed
thereto;
(b)    DOLLC shall deliver to EB Holdco certificates representing the HSSC
Tracking Shares, duly endorsed in blank for transfer (or accompanied by a stock
power duly endorsed in blank for transfer), with any required transfer stamps
affixed thereto;
(c)    EchoStar shall deliver to DNLLC certificates representing the ET Splitco
Shares, duly endorsed in blank for transfer (or accompanied by a stock power
duly endorsed in blank for transfer), with any required transfer stamps affixed
thereto;
(d)    DNLLC shall deliver to EchoStar certificates representing the EchoStar
Tracking Shares, duly endorsed in blank for transfer (or accompanied by a stock
power duly endorsed in blank for transfer), with any required transfer stamps
affixed thereto;
(e)    each Party shall cause to be delivered, to each of the other Parties
thereto, each Transaction Document (other than this Agreement) to which such
Party is a party thereto, duly executed on behalf of such Party;
(f)    EchoStar and its Subsidiaries shall deliver, or cause to be delivered,
resignation letters from (x) all members of the board of directors (or board of
managers or similar governing body) of ET Splitco, EB Splitco and each other
member of the EB Group and the ET Group and (y) the officers of ET Splitco, EB
Splitco and each other member of the EB Group and the ET Group as of the Closing
(other than any such members or officers identified by DNLLC in writing to
EchoStar);


-11-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(g)    EchoStar shall deliver, or cause to be delivered, the Asset Conveyance
Instruments to the designee(s) of the DISH Parties;
(h)    the DISH Parties shall receive a tax opinion from Sullivan & Cromwell
LLP, counsel to the DISH Parties, dated the Closing Date, in the form described
in the Tax Matters Agreement;
(i)    the EchoStar Parties shall receive a tax opinion from White & Case LLP,
counsel to the EchoStar Parties, dated the Closing Date, in the form described
in the Tax Matters Agreement;
(j)    the EchoStar Parties shall receive a legal opinion from Sullivan &
Cromwell LLP, counsel to the DISH Parties, dated the Closing Date, in a form
mutually acceptable to the Parties; and
(k)    the DISH Parties shall receive a legal opinion from White & Case LLP,
counsel to the EchoStar Parties, dated the Closing Date, in a form mutually
acceptable to the Parties.

ARTICLE III    

REPRESENTATIONS AND WARRANTIES

Section 3.1    Representations and Warranties of the EchoStar Parties. Except as
set forth in the EchoStar Reports filed with the SEC *** and prior to the date
of this Agreement (excluding, in each case, any disclosures set forth in any
risk factor section or in any other section to the extent they are
forward‑looking statements or cautionary, predictive or forward‑looking in
nature) or in the corresponding sections of the disclosure letter delivered to
the DISH Parties by EchoStar prior to entering into this Agreement (the
“EchoStar Disclosure Letter”) (it being agreed that disclosure of any item in
any section or subsection of the EchoStar Disclosure Letter shall be deemed
disclosure with respect to any section of this Agreement or any other section or
subsection of the EchoStar Disclosure Letter to which the relevance of such
disclosure is reasonably apparent on its face and that the mere inclusion of an
item in such EchoStar Disclosure Letter as an exception to a representation or
warranty shall not be deemed an admission that such item represents a material
exception or material fact, event or circumstance or that such item has had,
would have or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect), EchoStar represents and warrants to the
DISH Parties, as of the date of this Agreement and as of the Closing Date, that:
(a)    Organization and Good Standing. Each EchoStar Party is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization and has the full power and authority to enter into each Transaction
Document to which it is a party and to perform its obligations thereunder. Each
entity set forth on Schedule 1.4(a)(i) and Schedule 1.4(c)(i), and each member
of the EB Group and the ET Group (collectively, the “Significant EchoStar
Subsidiaries”), is duly organized, validly existing and, if applicable, in good
standing under the laws of its jurisdiction of organization. Each of the
EchoStar Parties and the Significant EchoStar Subsidiaries (A) has the requisite
power and authority to own, lease and operate its properties and


-12-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





to carry on its business as now being conducted and (B) is duly qualified or
licensed and in good standing to do business in each jurisdiction in which the
nature of its business or the ownership or leasing of its properties makes such
qualification or licensing necessary, except where the failure to be so
qualified or licensed has not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
(b)    Authorization and Execution of Transaction Documents. Each EchoStar Party
has taken all necessary corporate action to authorize the execution, delivery
and performance of its obligations under this Agreement and to consummate the
Closing Transactions and, as of the Closing, each EchoStar Party shall have
taken all necessary corporate action to authorize the execution, delivery and
performance of its obligations under each of the other Transaction Documents to
which it is, or shall be, a party and to consummate the Pre‑Closing
Restructuring. No other corporate proceedings on the part of any EchoStar Party
is necessary to approve this Agreement or to consummate the Closing Transactions
and, as of the Closing, no other corporate proceedings on the part of any
EchoStar Party will be necessary to approve any other Transaction Document to
which it is a party or to consummate the Pre‑Closing Restructuring. As of the
date of this Agreement, the board of directors of EchoStar has approved this
Agreement, the other Transaction Documents to which it is a party, the
Pre‑Closing Restructuring and the Closing Transactions. As of the date of this
Agreement, the board of directors of ET Splitco has approved this Agreement, the
other Transaction Documents to which it is a party, the Pre-Closing
Restructuring and the Closing Transactions. As of the date of this Agreement,
EchoStar, in its capacity as the sole manager of EB Holdco, has approved this
Agreement, the other Transaction Documents to which EB Holdco is a party and the
Closing Transactions. As of the date of this Agreement, the board of directors
of EB Splitco has approved this Agreement, the other Transaction Documents to
which it is a party, the Pre‑Closing Restructuring and the Closing Transactions.
No vote or consent of the holders of any class or series of capital stock of any
EchoStar Party or any of the Significant EchoStar Subsidiaries is necessary to
approve this Agreement, the other Transaction Documents, the Pre-Closing
Restructuring or the Closing Transactions. This Agreement has been duly executed
and delivered by each EchoStar Party, and each other Transaction Document to
which each EchoStar Party is a party, when delivered by it in accordance
herewith, shall have been duly executed and delivered by such EchoStar Party.
(c)    Enforceability of Transaction Documents. Assuming that this Agreement and
each of the Transaction Documents to which any EchoStar Party is a party is the
valid and binding obligation of each DISH Party or other counterpart thereto,
this Agreement constitutes, and the other Transaction Documents shall at Closing
constitute, the valid, legal and binding obligation of each EchoStar Party that
is party to each such agreement, enforceable against each such EchoStar Party in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.


-13-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(d)    Non-Contravention. The execution and delivery by any EchoStar Party of
each of the Transaction Documents to which it is a party and the consummation of
the Closing Transactions by it pursuant thereto will not: (x) conflict with any
requirement of its Corporate Documents; (y) assuming compliance with the matters
referred to in Section 3.1(e) (Consents) of this Agreement, result in a
violation or breach of any Applicable Law by which it is bound or to which any
of its properties is subject; or (z) with or without notice, lapse of time or
both, result in a breach or violation of, a termination (or right of
termination) or default under, the creation or acceleration of any obligations
under or the creation of a Lien on any of the assets of such EchoStar Party or
any of its Subsidiaries pursuant to any Contract binding upon such EchoStar
Party or any of its Subsidiaries or result in any change in the rights or
obligations of any party under any Contract binding upon such EchoStar Party or
any of its Subsidiaries, except, in the case of clauses (y) and (z), as has not
had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
(e)    Consents. No consent, license, approval or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required by or of any EchoStar Party in connection with the
execution, delivery, performance, validity or enforceability of any Transaction
Document to which any EchoStar Party is a party or the consummation of the
Closing Transactions, except (i) any such consent, license, approval,
authorization, filing, notice or act that has been obtained, made or taken,
(ii) any such consent, license, approval, authorization, filing, notice or act
as set forth on Schedule 3.1(e), (iii) the Required Governmental Applications
and the Required Governmental Notices, and (iv) where the failure to obtain such
consent, license, approval or authorization or make such filing or take such act
has not had and would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
(f)    Capital Structure.
(i)    The authorized capital stock of EB Splitco consists of 1,000 shares of EB
Splitco Common Stock, of which 1,000 shares are issued and outstanding. All
1,000 shares of EB Splitco Common Stock are, and prior to the Closing will be,
owned by EB Holdco, and there are no other equity interests authorized, issued
or outstanding in EB Splitco. There are no preemptive or other outstanding
rights, options, warrants, conversion rights, stock appreciation rights,
redemption rights, repurchase rights, agreements, arrangements, calls,
commitments or rights of any kind that obligate EB Splitco to issue or sell any
shares of capital stock or other securities of EB Splitco or any securities or
obligations convertible or exchangeable into or exercisable for, or giving any
Person a right to subscribe for or acquire, any securities of EB Splitco, and no
securities or obligations evidencing such rights are authorized, issued or
outstanding. All of the EB Splitco Shares have been duly authorized and are
validly issued, fully paid and nonassessable. EB Splitco does not have
outstanding any bonds, debentures, notes or other obligations the holders of
which have the right to vote (or convertible into or exercisable for securities
having the right to vote) with the stockholders of EB Splitco on any matter.
Immediately following the Closing, DOLLC will have good and valid title to the
EB Splitco Shares, free and clear of any Liens (other than Liens arising


-14-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





under applicable securities laws and Liens resulting from any action of DISH,
DOLLC or any of their Affiliates).
(ii)    The authorized capital stock of ET Splitco consists of 1,000 shares of
ET Splitco Common Stock, of which 1,000 shares are issued and outstanding. All
1,000 shares of ET Splitco Common Stock are, and prior to the Closing will be,
owned by EchoStar, and there are no other equity interests authorized, issued or
outstanding in ET Splitco. There are no preemptive or other outstanding rights,
options, warrants, conversion rights, stock appreciation rights, redemption
rights, repurchase rights, agreements, arrangements, calls, commitments or
rights of any kind that obligate ET Splitco to issue or sell any shares of
capital stock or other securities of ET Splitco or any securities or obligations
convertible or exchangeable into or exercisable for, or giving any Person a
right to subscribe for or acquire, any securities of ET Splitco, and no
securities or obligations evidencing such rights are authorized, issued or
outstanding. All of the ET Splitco Shares have been duly authorized and are
validly issued, fully paid and nonassessable. ET Splitco does not have
outstanding any bonds, debentures, notes or other obligations the holders of
which have the right to vote (or convertible into or exercisable for securities
having the right to vote) with the stockholders of ET Splitco on any matter.
Immediately following the Closing, DNLLC will have good and valid title to the
ET Splitco Shares, free and clear of any Liens (other than Liens arising under
applicable securities laws and Liens resulting from any action of DISH, DNLLC or
any of their Affiliates).
(iii)    Schedule 3.1(f)(iii) sets forth (i) each member of the EB Group (other
than EB Splitco) and each other member of the ET Group (other than ET Splitco),
as well as the ownership interest of each Person or Persons in each such member
and (ii) each share of capital stock, equity interest or other direct or
indirect ownership interest held by any member of the EB Group or the ET Group
in any other Person, in each case, from and after giving effect to the
Pre‑Closing Restructuring until the Closing. There are no preemptive or other
outstanding rights, options, warrants, conversion rights, stock appreciation
rights, redemption rights, repurchase rights, agreements, arrangements, calls,
commitments or rights of any kind that obligate any member of the EB Group or
the ET Group to issue or sell any shares of capital stock or other securities of
EB Splitco or ET Splitco or any securities or obligations convertible or
exchangeable into or exercisable for, or giving any Person a right to subscribe
for or acquire, any securities of any member of the EB Group or the ET Group,
and no securities or obligations evidencing such rights are authorized, issued
or outstanding. All of the equity interests of each member of the EB Group and
the ET Group have been duly authorized and are validly issued, fully paid and
nonassessable. No member of the EB Group or the ET Group has outstanding any
bonds, debentures, notes or other obligations the holders of which have the
right to vote (or convertible into or exercisable for securities having the
right to vote) with the stockholders of any such member on any matter.


-15-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(iv)    Schedule 3.1(f)(iv) sets forth a true and complete list of (A) all
Indebtedness and (B) each Contract (1) that is a letter of credit, performance
bond, banker’s acceptance, corporate guarantee or other similar agreement or
credit transaction issued and outstanding in connection with the EB Business or
the ET Business, in each case, that would be an EB Assumed Liability or ET
Assumed Liability, with, in each case, an indication of any amounts drawn
thereunder or (2) in respect of any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which are
required to be classified and accounted for under GAAP as capital leases in
connection with the EB Business or the ET Business, with, in the case of each of
(1) and (2), the value ascribed to such letter of credit, performance bond,
banker’s acceptance, corporate guarantee or capital lease in the EB Group
Financial Statements or the ET Group Financial Statements, as applicable.
(g)    Reports; Financial Statements.
(i)    EchoStar has filed or furnished, as applicable, on a timely basis all
forms, statements, reports and documents required to be filed or furnished by it
with the SEC pursuant to the Exchange Act or the Securities Act *** (such forms,
statements, reports and documents filed or furnished *** and those filed or
furnished subsequent to the date of this Agreement, including any amendments
thereto, the “EchoStar Reports”). Each of the EchoStar Reports, at the time of
its filing or being furnished (or, if amended prior to the date of this
Agreement, as of the date of such amendment) complied as to form in all material
respects with the applicable requirements of the Securities Act and the Exchange
Act.
(ii)    Each of the consolidated balance sheets included in or incorporated by
reference into the EchoStar Reports (including the related notes and schedules),
fairly presents the consolidated financial position of EchoStar and its
consolidated Subsidiaries as of the dates thereof and each of the consolidated
statements of operations and comprehensive income (loss), changes in
stockholders’ or shareholder’s equity and cash flows included in or incorporated
by reference into the EchoStar Reports (including any related notes and
schedules), fairly presents the results of operations and cash flows of EchoStar
and its consolidated Subsidiaries for the periods set forth therein (subject, in
the case of unaudited statements, to normal year-end adjustments and lack of
footnote disclosure), in each case in accordance with GAAP consistently applied
during the periods involved, except as may be noted therein or may be permitted
by the SEC under the Exchange Act.
(iii)    ***


-16-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(iv)    ***
(v)    There are no obligations or liabilities of EchoStar or any of its
Subsidiaries primarily arising from or resulting from the operation of the EB
Business or the ET Business or the ownership of the EB Transferred Assets or the
ET Transferred Assets, whether or not accrued, contingent or otherwise and
whether or not required to be disclosed or any other facts or circumstances
which could reasonably be expected to result in any claims against, or
obligations or liabilities of, the EB Business or the ET Business, except for
(x) obligations or liabilities set forth in the EB Group Financial Statements or
the ET Group Financial Statements, (y) future executory liabilities arising
under any EB Business Contract or ET Business Contract (other than as a result
of breach of contract, tort, infringement or violation of Applicable Law) or (z)
those that have not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
(vi)    ***
(vii)    ***
(h)    Absence of Certain Changes. ***, EchoStar and each of its Subsidiaries
have conducted the EB Business and the ET Business only in accordance with the
Ordinary Course of Business, and there has not been, with respect to the EB
Business or the ET Business or any EB Transferred Asset or ET Transferred Asset:
(i)    any event, action, change, occurrence, condition or effect which has had
or would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect; or
(ii)    any action taken by EchoStar or any of its Subsidiaries that, if taken
during the period from the date of this Agreement through the Closing Date,
would constitute a violation or breach of or would otherwise require consent
under Section 4.2.
(i)    Compliance with Laws.
(i)    EchoStar and each of its Subsidiaries is in and has, ***, been in
compliance in all material respects with Applicable Laws (including the
Communications Act but excluding Environmental Laws) and Permits, in each case,
to the extent applicable to the EB Business or the ET Business. Neither EchoStar
nor any of its Subsidiaries has received any notice or confirmation of any
material noncompliance with any such Applicable Laws or any such Permits
applicable to the EB Business or the ET Business that has not been cured as of
the date of this Agreement.
(ii)    EchoStar and its Subsidiaries have, and following the Pre‑Closing
Restructuring, appropriate members of the EB Group or the ET Group shall have,
all material Permits necessary to own, operate and conduct the EB Business and
the ET Business as currently conducted. All such material Permits are valid, in
force and in good standing. There is no default on the part of EchoStar or any
of its Subsidiaries, *** any other party,


-17-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





under any such Permit. Schedule 3.1(i)(ii) sets forth a correct and complete
list of each Permit held by EchoStar and its Subsidiaries material to the EB
Business or the ET Business. No notices from a Governmental Authority have been
received by EchoStar or any of its Subsidiaries with respect to any material (i)
actual or alleged violation of, or failure to comply with, any term or
requirement of any such Permit or (ii) threatened or pending sanction,
revocation, withdrawal, termination, rescission, suspension, cancellation,
modification, corrective action or limitation of, or with respect to, any such
Permit.
(iii)    ***, neither the EchoStar Parties nor any of their Subsidiaries, nor,
***, any director, officer, employee, agent or representative of the EchoStar
Parties or of any of their Subsidiaries, has taken any action in furtherance of
an offer, payment, promise to pay, or authorization of the payment of any money,
or offer, gift, promise to give, or authorization of the giving of anything of
value directly, or indirectly through an intermediary, to any “government
official” (including any officer or employee of a government or government-owned
or controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) in order to
influence official action which would result in a violation by such persons of
the FCPA, the UK Bribery Act of 2010 or any other Applicable Law that prohibits
corruption, bribery or any of the foregoing actions (collectively, the
“Anti‑Corruption Laws”) in connection with the operation of the EB Business or
the ET Business or ownership of the EB Transferred Assets or the EB Transferred
Assets. The EchoStar Parties and their Subsidiaries have conducted the EB
Business and the ET Business in compliance with all Anti‑Corruption Laws in all
material respects and maintain and will continue to maintain policies and,
procedures that are designed to provide reasonable assurance of compliance with
such laws.
(iv)    Neither EchoStar nor any of its Subsidiaries, nor, *** any of their
directors, officers, employees, agents or representatives of the EchoStar
Parties or any of their Subsidiaries is or is 50% or more owned or controlled by
one or more Persons that are: (A) the subject of any sanctions administered by
OFAC or the U.S. Department of State, the United Nations Security Council, the
European Union, or other relevant sanctions authority (collectively,
“Sanctions”), or (B) located, organized or resident in a country or territory
that is the subject of Sanctions (including, without limitation, Crimea region
of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).
(v)    ***, neither EchoStar nor any of its Subsidiaries has engaged in,
directly or indirectly, any dealings or transactions with any Person relating to
the EB Business or the ET Business, or in any country or territory that, at the
time of the dealing or transaction, is or was the subject of Sanctions, except
as otherwise authorized pursuant to Sanctions.


-18-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(vi)    ***, EchoStar and its Subsidiaries have been in compliance in all
material respects with, and have not been given written notice of any material
violation of, any applicable Sanctions or export controls laws.
(vii)    The EchoStar Parties and each of their Subsidiaries have instituted
policies and procedures reasonably designed to ensure the compliance in all
material respects of the EchoStar Parties and each of their Subsidiaries with
all Sanctions and Anti‑Money Laundering Laws in connection with the operation of
the EB Business or the ET Business or ownership of the EB Transferred Assets or
the ET Transferred Assets.
(j)    Litigation and Other Proceedings. There is no pending or, *** threatened
in writing, claim, action, suit, investigation or proceeding relating to or
affecting the operation of the EB Business or the ET Business or the ownership
of the EB Transferred Assets or the ET Transferred Assets against EchoStar or
any of its Subsidiaries, nor is EchoStar or any of its Subsidiaries, or any of
their respective properties, subject to any order, injunction, judgment or
decree by or before any Governmental Authority concerning the EB Business or the
ET Business or the ownership of the EB Transferred Assets or the ET Transferred
Assets, except for claims, actions, suits, investigations, proceedings, orders,
injunctions, judgments or decrees relating to or affecting the EB Business or
the ET Business which have not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. There is no action,
suit, investigation or proceeding pending or, ***, threatened against EchoStar
or any of its Subsidiaries related to the EB Business or the ET Business, or any
of their respective properties, including with respect to the release of
Hazardous Substances, except for matters that have not, individually or in the
aggregate, resulted in, and would not reasonably be expected to result in
(i) any criminal liability of any of the Subsidiaries related to the EB Business
or the ET Business or any director, officer or employee of any of the
Subsidiaries related to the EB Business or the ET Business or (ii) a Material
Adverse Effect.
(k)    Intellectual Property.
(i)    Schedule 3.1(k)(i) sets forth a true and complete list of all Registered
Intellectual Property owned or purported to be owned by the EchoStar Parties and
included in the EB Transferred Assets and the ET Transferred Assets (“Separated
Registered IP Assets”), indicating for each Registered item the registration or
application number, registration or application date and the applicable filing
jurisdiction (or in the case of an Internet domain name, the applicable domain
name registrar). There are no inventorship challenges, opposition or nullity
proceedings or interferences declared or commenced with respect to any Patents
included in the Separated Registered IP Assets or, ***, threatened.
(ii)    EchoStar or one of its Subsidiaries owns solely and exclusively the
Intellectual Property owned or purported to be owned by the EchoStar Parties and
included in the EB Transferred Assets and the ET Transferred Assets (the
“Separated IP Assets”), free and clear of all Liens other than Permitted Liens.


-19-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(iii)    Together with the Intellectual Property licensed under the Intellectual
Property and Technology License Agreement, and the Amended Professional Services
Agreement and Transition Services Agreement(s), if any, and any other Contract,
arrangement or understanding remaining in effect following the Closing Date
between DISH and its Subsidiaries, on the one hand, and EchoStar and its
Subsidiaries, on the other hand, the EB Transferred Assets, the ET Transferred
Assets, and other Intellectual Property possessed by the EB Group or the ET
Group constitute, in all material respects, all the Intellectual Property that
is used, contemplated for use or held for use in the ownership, operation and
conduct of the EB Business or the ET Business, respectively, as currently owned,
operated and conducted.
(iv)    The Separated IP Assets are subsisting, and ***, the issued or granted
Separated Registered IP Assets included therein are valid and enforceable. The
Separated IP Assets are not subject to any outstanding order, judgment, decree
or agreement adversely affecting the EchoStar Parties’ use or contemplated use
of such Intellectual Property or its or their rights to such Intellectual
Property. ***
(v)    ***, the conduct of the EB Business and the ET Business as currently
conducted does not infringe, misappropriate or otherwise violate, and has not
infringed, misappropriated or otherwise violated during ***, any Intellectual
Property of any third party. ***
(vi)    The EchoStar Parties have taken reasonable measures to protect the
confidentiality and value of the Trade Secrets included in the Separated IP
Assets.
(vii)    The IT Assets included in the EB Transferred Assets or the ET
Transferred Assets (the “Separated IT Assets”) (A) operate and perform in all
material respects in accordance with their documentation and functional
specifications, (B) have not materially malfunctioned or failed within *** in a
manner that has had a material impact on the EB Business or the ET Business, and
(C) are free from material bugs or other defects, and do not contain any
Malicious Code. ***, no Person has gained unauthorized access to the Separated
IT Assets during ***. Each of EchoStar and its Subsidiaries has implemented
reasonable backup and disaster recovery technology processes for the Separated
IT Assets.
(viii)    EchoStar and each of its Subsidiaries has complied in all material
respects with all Applicable Laws and contractual and fiduciary obligations
relating to the collection, storage, use, transfer and any other processing of
any Personally Identifiable Information collected by or used in the EB Business
and the ET Business. EchoStar and each of its Subsidiaries has at all times
taken all steps reasonably necessary (including implementing and monitoring
compliance with adequate measures with respect to technical and physical
security) to ensure that all such Personally Identifiable Information is
protected against loss and against unauthorized access, use, modification or
disclosure, and there has been no unauthorized access to or misuse of such
Personally Identifiable Information.


-20-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(ix)    Neither EchoStar nor any of its Subsidiaries has incorporated Technology
subject to an Open Source License into, or combined, linked, or distributed any
such Technology with, any products or services of the EB Business or the ET
Business, in any manner that creates, or purports to create, obligations for the
EchoStar Parties, with respect to any part of  such products or services that is
not (a) Technology owned by a third party subject to an Open Source License or
(b) Technology which is intentionally distributed and licensed to third parties
by the EchoStar Parties under an Open Source License; provided that the
foregoing representations do not apply with respect to the conduct (including
any failure to act as instructed) of, and EchoStar makes no representations with
respect to, distributors and retailers of the products or services of the EB
Business or the ET Business. None of the EchoStar Parties is, in any material
respect, in violation or breach of any Open Source License.
(l)    Material Contracts.
(i)    Each Material Contract is valid and binding on EchoStar and each of its
Subsidiaries party thereto and, ***, any other party thereto, and is in full
force and effect, except for such failures to be valid and binding or to be in
full force and effect which has not had and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. Except as
which has not had and would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, there is no default under any
Material Contract by EchoStar or any of its Subsidiaries party thereto or bound
thereby and no event has occurred that with the lapse of time or the giving of
notice or both would constitute a default thereunder by EchoStar or any of its
Subsidiaries party thereto or bound thereby or, ***, any other party thereto.
(ii)    Schedule 3.1(l)(ii) sets forth a true and correct list of each Material
Contract, and a copy of each Material Contract has been made available to the
DISH Parties.
(m)    Employee Benefits and Labor.
(i)    Each Benefit Plan has been established, operated and administered in
compliance in all material respects with its terms and Applicable Law, including
ERISA and the Code, and there are no pending or, ***, threatened claims (other
than routine claims for benefits) or proceedings by a Governmental Authority by,
on behalf of or against any Benefit Plan or any trust related thereto which
could reasonably be expected to result in any material liability which would be
an EB Assumed Liability or ET Assumed Liability. ***, with respect to any
Benefit Plan that is an “employee benefit plan” within the meaning of
Section 3(3) of ERISA, none of the EchoStar Parties nor any of their
Subsidiaries has engaged in any breach of fiduciary responsibility or any
“prohibited transaction” (as such term is defined in Section 406 of ERISA or
Section 4975 of the Code) in connection with which the EchoStar Party or
Subsidiary reasonably could be subject to either a material civil penalty
assessed pursuant to Section 409 or 502(i) of ERISA or a material tax imposed
pursuant to Section 4975 or 4976 of the Code.


-21-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(ii)    As of the date hereof, none of the Transferred Employees are covered by
any collective bargaining agreement or other agreement with a labor union or
like organization, and, ***, there are no activities or proceedings by any
individual or group of individuals, including representatives of any labor
organizations or labor unions, to organize any such employees.
(n)    Environmental Matters. Except as set forth on Schedule 3.1(n), (a) the ET
Business and the EB Business have each been conducted, ***, in compliance in all
material respects with all applicable Environmental Laws, (b) neither EchoStar
nor any of its Subsidiaries is conducting or is required to conduct any
investigation, remediation or other action pursuant to the requirements of any
Environmental Law at any Transferred Site contaminated with any Hazardous
Substance or property formerly owned or operated by EchoStar or any of its
Subsidiaries (including soils, groundwater, surface water, buildings or other
structures at such properties) contaminated with any Hazardous Substance, (c)
neither EchoStar nor any of its Subsidiaries is subject to remedial action
Liability under applicable Environmental Law for any Hazardous Substance
disposal or contamination on any third party property that received Hazardous
Substances, (d) neither EchoStar nor any of its Subsidiaries has received any
written notice, demand, letter, claim or request for information alleging that
EchoStar or any of its Subsidiaries is in violation of or subject to liability
under any Environmental Law, (e) neither EchoStar nor any of its Subsidiaries is
subject to any written order, decree or injunction with any Governmental
Authority relating to any Environmental Liability or relating to Hazardous
Substances, in each case of clauses (a) through (e), to the extent primarily
relating to the operation of the EB Business or the ET Business or the ownership
of the EB Transferred Assets or the ET Transferred Assets and (f) *** there are
no other circumstances or conditions involving the EB Business, the ET Business
or the ownership of the EB Transferred Assets or the ET Transferred Assets that
would reasonably be expected to result in any material claim, Liability,
investigation, cost or restriction on the ownership, use or transfer of any
property pursuant to any Environmental Law.
(o)    Products Liability. ***, there have been no claims made, pending or, ***,
threatened against EchoStar or any of its Subsidiaries or to which EchoStar or
any of its Subsidiaries was a party, for product Liability or similar claims by
any third party (whether based on contract or tort and whether relating to
personal injury, including death, property damage or economic loss), in each
case arising from: (i) products sold or services rendered by the EB Business or
the ET Business; or (ii) the development, sale, distribution, or installation by
EchoStar or any of its Subsidiaries of any products to the extent primarily
related to the EB Business or the ET Business. ***, all products sold and
services rendered by either the EB Business or the ET Business complied with all
applicable warranties related to such product or service. No Governmental
Authority regulating the design, manufacture, production, marketing,
distribution, sale or advertising of any of the products of the EB Business or
the ET Business has requested, ***, that any such product be modified, removed
from the market, removed from installation of any product or recalled, or that
substantial new product testing be undertaken as a condition to the continued
development, production, selling, distribution or use of any such product.


-22-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(p)    Assets.
(i)    Except for any Assets identified in Schedule 1.4(e) as an EB Transferred
Asset or an ET Transferred Asset and except for properties, interests, Assets,
services and rights that are the subject of Consents as set forth on Schedule
3.1(e) and which may not be delivered as of the Closing Date, EB Splitco and ET
Splitco each have in all material respects access to and use of, or will have
access to and use of as of the Closing Date, all EB Transferred Assets and ET
Transferred Assets including (A) good and marketable fee simple title to, or a
valid and binding leasehold interest in, the real property they own or lease
that are included in the EB Transferred Assets or the ET Transferred Assets and
(B) good title to the personal tangible property they own or lease that are
included in the EB Transferred Assets or the ET Transferred Assets, in each case
free and clear of all Liens, except Permitted Liens.
(ii)    Except for Intellectual Property, which is addressed in Section
3.1(k)(iii), immediately following the Closing the EB Transferred Assets and the
ET Transferred Assets, together with the Assets or services for which provision
for access thereto is otherwise made in this Agreement, in the Transaction
Documents (taking into account each such Asset only to the extent to which such
access is so provided to the EB Group or the ET Group following the Closing) or
in any other Contract, arrangement or understanding between DISH and its
Subsidiaries, on the one hand, and EchoStar and its Subsidiaries, on the other
hand, remaining in effect following the Closing Date, including those Assets
already possessed by a member of the EB Group or the ET Group, constitute all
the Assets necessary to conduct the EB Business and the ET Business in the same
manner as which the EB Business and the ET Business are being conducted or
contemplated to be conducted on the date hereof by EchoStar and its Subsidiaries
in all material respects.
(iii)    Except as would not, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect, (A) the tangible EB
Transferred Assets and the ET Transferred Assets are in good condition,
reasonable wear and tear excepted, and (B) the plants, buildings, structures and
other improvements included in the EB Transferred Assets and ET Transferred
Assets are structurally sound, free of defects and with no material alterations
or repairs required thereto under Applicable Law or insurance company
requirements, have access to public roads or valid easements for such ingress
and egress and have access to water supply, storm and sanitary sewer facilities,
telephone, gas and electrical connections, fire protection and drainage and
other similar systems and facilities, in each case as necessary to permit the
use of such plants, buildings and structures in the operation of the EB Business
and the ET Business as conducted on the date hereof.


-23-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(iv)    ***, neither EchoStar nor any of its Subsidiaries has: (A) experienced
any material interruption in the provision of services to customers at the Data
Centers or (B) experienced any material security breaches at any of the Data
Centers.
(v)    Except for any Assets identified in Schedule 1.4(e) as an EB Transferred
Asset or an ET Transferred Asset, neither HSSC nor any of its Subsidiaries
(other than the EB Group) own any EB Transferred Assets or ET Transferred Assets
(disregarding Section 1.4(b)(ix) and Section 1.4(d)(ix) for purposes of this
Section 3.1(p)(v)).
(q)    Real Properties.
(i)    Schedule 3.1(q)(i) sets forth a list of all leases, subleases, licenses
and occupancy agreements in respect of the Leased Sites (the “Transferred Real
Property Leases”).
(ii)    EchoStar and its Subsidiaries have good and valid leasehold estate in
and the right to quiet enjoyment of the Leased Sites pursuant to a legal, valid
and binding lease in full force and effect and enforceable in all material
respects in accordance with its terms upon EchoStar, its Subsidiaries and, ***,
each other Person that is a party to such lease. With respect to each of the
Transferred Real Property Leases: (A) such Transferred Real Property Lease is
legal, valid, binding, enforceable and in full force and effect; (B) neither
EchoStar, its Subsidiaries nor, ***, any other party to such Transferred Real
Property Lease is in breach or default thereunder, and no event has occurred or
circumstance exists which, with the delivery of notice, the passage of time or
both, would constitute such a breach or default thereunder; (C) no security
deposit or portion thereof deposited with respect to such Transferred Real
Property Lease has been applied in respect of a breach or default under such
Transferred Real Property Lease which has not been redeposited in full;
(D) neither EchoStar nor any of its Subsidiaries owes, nor will owe in the
future, any brokerage commissions or finder’s fees with respect to such
Transferred Real Property Lease; (E) ***, the counterparty to such Transferred
Real Property Lease has not subleased, licensed or otherwise granted any Person
(other than EchoStar or its Subsidiaries) the right to use or occupy the
premises demised thereunder or any portion thereof; (F) ***, the counterparty
has not collaterally assigned or granted any other security interest in such
Transferred Real Property Lease; and (G) ***, there are no Liens on the estate
or interest created by such Transferred Real Property Lease, other than
Permitted Liens.
(iii)    EchoStar or any of its Subsidiaries has good and marketable fee simple
title to all Owned Sites and such title is not subject to any Liens, other than
Permitted Liens. Except as set forth on Schedule 3.1(q)(iii), there are no
options, rights of first offer or rights of first refusal to purchase any Owned
Site or any material portion thereof.
(iv)    No Transferred Site is subject to any Order to be sold or is being
condemned, expropriated or otherwise taken by any public authority with or
without payment of compensation therefor nor, ***, has any condemnation,
expropriation or taking been proposed, and there is no pending or, ***,
threatened legislation introduced to change any zoning classification of any
Transferred Site.


-24-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(v)    As of the date of this Agreement, there are no pending property insurance
claims with respect to any interest of EchoStar or any of its Subsidiaries in
any Transferred Site or any portion thereof. As of the date of this Agreement,
the EchoStar Parties have not received any written notice from any insurance
company or any board of fire underwriters (or any entity exercising similar
functions) with respect to any Transferred Site or any portion thereof (A)
requesting the EchoStar Parties to perform any repairs, alterations,
improvements or other work for such Transferred Site which the EchoStar Parties
have not completed in full or (B) notifying the EchoStar Parties of any defects
or inadequacies in such Transferred Site, or other conditions, which would
materially and adversely affect the insurability of such Transferred Site or the
premiums for the insurance thereof.
(vi)    The use and operation of the Transferred Sites in the conduct or
operations of the EB Business or the ET Business do not violate any material
contractual covenant, condition, restriction, easement, license, right of way or
agreement. No Transferred Site or any buildings, structures, facilities,
fixtures or other improvements thereon or the use thereof contravenes or
violates any building, zoning, administrative, occupational safety and health or
other Applicable Law in any material respect.
(vii)    Except for the EB Business Contracts, the ET Business Contracts and the
Contracts set forth on Schedule 3.1(q)(vii), neither EchoStar nor any of its
Subsidiaries has entered into any lease, sublease, license or other occupancy
agreement to occupy space of any of the Transferred Sites where EchoStar or any
of its Subsidiaries is the lessor or sublessor or is otherwise similarly
situated.
(viii)    ***, no Transferred Site has suffered any material damage, destruction
or other casualty loss, whether or not covered by insurance.
(ix)    There is no Indebtedness secured over, relating to or listed on the
title record for, any Transferred Site, other than Permitted Liens.
(r)    Related Party Transactions. Schedule 3.1(r) contains an accurate and
complete list of all material (A) loans, leases and other written and executed
Contracts between EchoStar or any of its Subsidiaries (other than any member of
the EB Group or the ET Group) or the directors, officers or employees of such
entities (or Affiliates of any such directors, officers or employees), or any
immediate family members of the foregoing that are natural persons (each of the
foregoing, together with each other Person to the extent such Person is acting
for the benefit for the foregoing, a “EchoStar Related Party”), on the one hand,
and any member of the EB Group or the ET Group, on the other hand, (B) written
and executed Contracts between an EchoStar Related Party and a third-party
vendor for the benefit of any member of the EB Group or the ET Group,
(C) written and executed Contracts between any member of the EB Group or the ET
Group and a third-party vendor for the benefit of any EchoStar Related Party and
(D) any other written and executed EB Business Contract or written and executed
ET Business Contract to which an EchoStar Related Party is a party.


-25-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(s)    Investment Company Act. Neither EchoStar nor HSSC is, or will become
after giving effect to the Closing Transactions, an “investment company”
required to be registered under the Investment Company Act of 1940, as amended.
(t)    Takeover Statutes. No “fair price,” “moratorium,” “control share
acquisition” or other similar anti-takeover statute or regulation (each, a
“Takeover Statute”) or any anti-takeover provision in EchoStar’s or any of the
Significant EchoStar Subsidiaries’ Corporate Documents applies to this
Agreement, the Transaction Documents, the Pre-Closing Restructuring or the
Closing Transactions.
(u)    No Brokers. Except for *** no agent, broker, investment banker, Person or
firm is or will be entitled to any broker’s or finder’s fee or any other
commission or similar fee payable by EchoStar or any of its Subsidiaries
directly or indirectly in connection with the Closing Transactions.

Section 3.2    Representations and Warranties of the DISH Parties. Each DISH
Party represents and warrants to EchoStar, as of the date of this Agreement and
as of the Closing Date, that:
(a)    Organization; Good Standing; Qualification. Each DISH Party is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has the full power and authority to enter into
each Transaction Document to which it is a party and to perform its obligations
thereunder, and (A) has the requisite power and authority to own, lease and
operate its properties and to carry on its business as now being conducted and
(B) is duly qualified or licensed and in good standing to do business in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification or licensing necessary, except where the
failure to be so qualified or licensed would not reasonably be expected to
prevent, materially delay or materially impair the performance by such DISH
Party of its obligations under this Agreement or any other Transaction Document
to which it is a party or the consummation of the Closing Transactions.
(b)    Authorization and Execution of Transaction Documents. Each DISH Party has
taken all necessary corporate action to authorize the execution, delivery and
performance of its obligations under each of the Transaction Documents to which
it is a Party and to consummate the Closing Transactions. This Agreement has
been duly executed and delivered by each DISH Party, and each other Transaction
Document to which it is a Party, when delivered by it in accordance herewith,
shall have been duly executed and delivered by such DISH Party.
(c)    Enforceability of Transaction Documents. Assuming that this Agreement and
each of the Transaction Documents to which any DISH Party is a party is the
valid and binding obligation of each of the EchoStar Parties thereto, this
Agreement constitutes, and each other Transaction Document shall at Closing
constitute, the valid, legal and binding obligation of such DISH Party,
enforceable against it in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.


-26-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(d)    Non-Contravention. The execution and delivery by any DISH Party of each
of the Transaction Documents to which it is a party and the consummation of the
Closing Transactions by it pursuant thereto will not: (i) conflict with any
requirement of its Corporate Documents; (ii) assuming compliance with the
matters referred to in Section 3.2(e) (Consents) of this Agreement, result in a
violation or breach of any Applicable Law by which it is bound or to which any
of its properties is subject; or (iii) with or without notice, lapse of time or
both, result in a breach or violation of, a termination (or right of
termination) or default under, the creation or acceleration of any obligations
under or the creation of a Lien on any of the assets of such DISH Party or its
Subsidiaries pursuant to any Contract binding upon such DISH Party or its
Subsidiaries or result in any change in the rights or obligations of any party
under any Contract binding upon such DISH Party or its Subsidiaries, except, in
the case of clauses (ii) and (iii), as would not reasonably be expected to
prevent, materially delay or materially impair the performance by such DISH
Party of its obligations under this Agreement or any other Transaction Document
to which it is a party or the consummation of the Closing Transactions.
(e)    Consents. No consent, license, approval or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required by or of such DISH Party in connection with the
execution, delivery, performance, validity or enforceability of any Transaction
Document to which such DISH Party is a party or the consummation of the Closing
Transactions, except (i) for any such consent, license, approval, authorization,
filing, notice or act that has been obtained, made or taken, and (ii) where the
failure to obtain such consent, license, approval or authorization or make such
filing or take such act would not reasonably be expected to, individually or in
the aggregate, prevent, materially delay or materially impair the performance by
such DISH Party of its obligations under this Agreement or any other Transaction
Document to which it or any of its Affiliates is a party or the consummation of
the Closing Transactions.
(f)    Ownership and Transfer of Tracking Stock.
(i)    All of the HSSC Tracking Shares are, and prior to the Closing will be,
owned by DOLLC. Immediately following the Closing, EB Holdco will have good and
valid title to the HSSC Tracking Shares, free and clear of any Liens (other than
Liens resulting from any action of EchoStar or any of its Subsidiaries).
(ii)    All of the EchoStar Tracking Shares are, and prior to the Closing will
be, owned by DNLLC. Immediately following the Closing, EchoStar will have good
and valid title to the EchoStar Tracking Shares, free and clear of any Liens
(other than Liens resulting from any action of EchoStar or any of its
Subsidiaries).


-27-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(g)    Litigation and Other Proceedings. Except as would not reasonably be
expected to prevent, materially delay or materially impair the performance by
such DISH Party of its obligations under this Agreement or any other Transaction
Document to which it is a party or the consummation of the Closing Transactions,
as of the date of this Agreement, (i) there is no action, suit, investigation or
proceeding pending or, ***, threatened in writing against such DISH Party or any
of its Subsidiaries or any of their respective properties by or before any
Governmental Authority and (ii) none of the DISH Parties or any of their
respective Subsidiaries nor any of their respective properties is or are subject
to any judgment, order, injunction, rule or decree of any Governmental
Authority, in each case of clauses (i) and (ii), (1) that are reasonably likely
to prohibit or restrain the ability of the DISH Parties to enter into this
Agreement or any other Transaction Document or consummate the Closing
Transactions, or (2) challenging or seeking to make illegal or otherwise
restrain, enjoin or prohibit the consummation of the Closing Transactions. There
is no action, suit, investigation or proceeding pending or, ***, threatened in
writing against any of the DISH Parties or any of their respective Subsidiaries
or any of their respective properties relating to the Closing Transactions, in
each case, except for matters that have not resulted in, and would not
reasonably be expected to result in, any criminal liability of any of the DISH
Parties or any of their respective Subsidiaries or any director, officer or
employee of any of the DISH Parties.
(h)    No Brokers. No agent, broker, investment banker, Person or firm is or
will be entitled to any broker’s or finder’s fee or any other commission or
similar fee payable by DISH, the DISH Parties or any of their Subsidiaries
directly or indirectly in connection with the Closing Transactions.
(i)    ***

ARTICLE IV    

COVENANTS

Section 4.1    Access to Information.
(a)    Prior to the Closing, each of the DISH Parties and their Affiliates shall
be entitled, through their officers, employees and representatives (including
their legal advisors and accountants), to make such investigation of the
properties, businesses and operations to the extent related to the EB Business
or the ET Business and such examination of the books and records to the extent
related to the EB Business or the ET Business as it reasonably requests and to
make extracts and copies of such books and records, including access to
customary supporting information, data and documentation utilized in or
necessary for the preparation of the financial information described in Schedule
5.2(e). Any such investigation and examination shall be conducted under
reasonable circumstances and shall be subject to any restrictions under
Applicable Law. The EchoStar Parties shall cause the officers, employees,
consultants, agents, accountants, attorneys and other representatives of the EB
Business or the ET Business, respectively, to cooperate with the DISH Parties
and their representatives in connection with such investigation and examination,
and the DISH Parties and their representatives shall cooperate with the
respective representatives of the EB Business or the ET Business and shall use
their reasonable efforts to minimize any disruption to the business.


-28-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(b)    Following the Closing, the DISH Parties will give the EchoStar Parties
reasonable access during the DISH Parties’ regular business hours upon
reasonable advance notice and subject to restrictions under Applicable Law to
books and records transferred to the DISH Parties to the extent necessary for
the preparation of financial statements or regulatory filings of the EchoStar
Parties or their Affiliates in respect of periods ending on or prior to Closing,
or in connection with any Legal Proceedings. The EchoStar Parties shall be
entitled, at their sole cost and expense, to make copies of the books and
records to which they are entitled to access pursuant to this Section 4.1(b).
(c)    Following the Closing, the EchoStar Parties will give, or cause to be
given, the DISH Parties and their Affiliates reasonable access during the
EchoStar Parties’ regular business hours upon reasonable advance notice and
subject to restrictions under Applicable Law to their respective books and
records to the extent relating to the EB Business or the ET Business to the
extent necessary for the preparation of financial statements or regulatory
filings of DISH, members of the EB Group or ET Group in respect of periods
ending on or prior to Closing, in connection with any Legal Proceedings, or to
the extent reasonably necessary or advisable to operate the EB Business or the
ET Business after the Closing. DISH, the DISH Parties and their Affiliates shall
be entitled, at their sole cost and expense, to make copies of the books and
records to which they are entitled to access pursuant to this Section 4.1(c).
(d)    ***

Section 4.2    Conduct of the Business Pending the Closing.
(a)    Prior to the Closing, except (I) as permitted by Schedule 4.2, (II) as
required by Applicable Law, (III) as otherwise expressly required or expressly
contemplated by this Agreement or any other Transaction Document, (IV) with the
prior written consent of DNLLC (such consent not to be unreasonably withheld,
conditioned or delayed), or (V) to the extent expressly contemplated by the
Pre-Closing Restructuring, EchoStar shall, and shall cause its Subsidiaries to,
(i) conduct the EB Business and the ET Business only in the Ordinary Course of
Business; and (ii) use its commercially reasonable efforts to (A) preserve the
present business operations of, Assets primarily related to, and organization
and goodwill of, in each case, the EB Business and the ET Business, (B) 
preserve the present relationships with customers, licensors, vendors,
distributors and suppliers to the extent primarily related to the EB Business
and the ET Business and other third parties having a business relationship with
the EB Business and the ET Business, (C) preserve the EB Business and the ET
Business and their respective business organization intact and retain the
respective Permits to the extent related to the EB Business and the ET Business
and (D) keep available the services of the employees of the EB Business and the
ET Business, in the case of (A) through (D), in all material respects.


-29-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(b)    Without limiting the generality of Section 4.2(a), and in furtherance of
Section 4.2(a), except (I) as expressly permitted by Schedule 4.2, (II) as
otherwise expressly required or contemplated by this Agreement or any other
Transaction Document, (III) with the prior written consent of DNLLC (such
consent not to be unreasonably withheld, conditioned or delayed), (IV) as
required by Applicable Law, or (V) to the extent contemplated by the Pre-Closing
Restructuring, each EchoStar Party shall not, and shall cause each of their
Subsidiaries not to:
(i)    incur, assume or guarantee any Indebtedness that will, at the Closing,
constitute EB Assumed Liabilities or ET Assumed Liabilities;
(ii)    make any loan, advance or capital contribution to or investment in any
Person that would constitute EB Transferred Assets or ET Transferred Assets;
(iii)    change any method of accounting or accounting practice, in each case,
which materially affects or relates to the EB Business or the ET Business,
except for any such changes required by Applicable Law or under GAAP;
(iv)    declare, set aside, make or pay any dividend or other distribution,
payable in cash, stock, property or otherwise, with respect to any of the EB
Splitco Shares or any of the ET Splitco Shares or enter into any agreement with
respect to the voting of the EB Splitco Shares or the ET Splitco Shares;
(v)    transfer, issue, encumber, sell or dispose of any equity or membership
interests in, or other securities of, the EB Group or the ET Group or grant
options, warrants, calls or other rights to purchase or otherwise acquire equity
or membership interests in, or other securities of, the EB Group or the ET
Group;
(vi)    effect any recapitalization, reclassification or like change in the
capitalization of the EB Group or the ET Group;
(vii)    amend or propose any change to the Corporate Documents of any member of
the EB Group or any member of the ET Group;
(viii)    other than as required by Applicable Law, any existing Benefit Plan or
Material Contract or any of the Transaction Documents (including the Employee
Matters Agreement), (A) increase the annual level of compensation of any
Transferred Employee or consultant primarily related to the EB Business or the
ET Business, except for (1) increases in annual salary, wage rate or base
compensation in the Ordinary Course of Business and after prior consultation
with DISH and (2) the payment of annual bonuses to Transferred Employees for
completed periods, (B) grant or increase any bonus or incentive opportunity or
other direct or indirect compensation to any Transferred Employee other than in
the Ordinary Course of Business, (C) establish, adopt or amend or otherwise
materially increase the coverage or benefits available under any (or create any
new) Benefit Plan, (D) take any action to accelerate the vesting or payment, or
fund or in any other way to secure the payment, of compensation or benefits
under any Benefit Plan with respect to any Transferred Employee, to the extent
not already provided in any such Benefit Plan for Transferred


-30-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





Employees, (E) materially change any actuarial or other assumptions used to
calculate funding obligations with respect to any Benefit Plan or to change the
manner in which contributions to such plans are made or the basis on which such
contributions are determined, except as may be required by GAAP, (F) establish,
adopt, amend or terminate any employment, deferred compensation, severance,
consulting, non-competition or similar agreement to which any Transferred
Employee is a party, or (G) become a party to, establish, adopt, amend, commence
participation in or terminate any collective bargaining agreement or other
agreement with a labor union, works council or similar organization, in each
case, with respect to any Transferred Employee;
(ix)    subject to any Lien (other than any Permitted Lien), any EB Transferred
Assets or ET Transferred Assets;
(x)    except for acquisitions and sales of parts and inventory in the Ordinary
Course of Business, (A) acquire any properties or assets that would constitute
EB Transferred Assets or ET Transferred Assets with a value or purchase price in
the aggregate *** or (B) sell, assign, license, transfer, convey, lease, let
lapse, abandon or otherwise dispose of any of the properties or Assets that
would otherwise constitute EB Transferred Assets or ET Transferred Assets with a
value or purchase price in the aggregate ***;
(xi)    cancel or compromise any material debt or claim or waive or release any
material right related to the EB Business or the ET Business;
(xii)    enter into any commitment for capital expenditures primarily related to
the EB Business or the ET Business *** for any individual commitment and *** for
all commitments in the aggregate;
(xiii)    permit any member of the EB Group or any member of the ET Group to
enter into any merger or consolidation with any Person;
(xiv)    except in the Ordinary Course of Business, enter into, renew,
terminate, modify in any material respect or waive any material right under or
with respect to, a Contract that is, or would be if entered into after the date
hereof, a Material Contract;
(xv)    transfer, sell, license, encumber, divest, abandon, cancel, fail to
renew, permit to lapse or fail to defend any challenge (other than a frivolous
challenge), or otherwise dispose of rights to any Separated IP Assets, except
for granting non-exclusive licenses to the Separated IP Assets in the Ordinary
Course of Business and the abandonment or failure to renew any item included
within the Separated IP Assets where such decision was made prior to the date of
this Agreement or otherwise in the Ordinary Course of Business;


-31-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(xvi)    except (A) in the Ordinary Course of Business with respect to
immaterial proceedings or (B) with respect to any EB Excluded Liability or ET
Excluded Liability (so long as any such settlement does not admit any wrongdoing
by, or place any restrictions on, the EB Business or the ET Business), initiate
or settle any Legal Proceedings related to the EB Business or the ET Business;
(xvii)    (A) make or rescind any material Tax election or change any material
Tax accounting method, (B) agree to a waiver or an extension of a statute of
limitations with respect to the assessment or determination of Taxes, or
(C) compromise or settle any material Tax dispute, in each case, related to and
which materially affects the EB Business or the ET Business;
(xviii)    fail to (A) maintain inventory at levels (by device type) in the
Ordinary Course of Business, (B) maintain and continue regular purchase order
activity in the Ordinary Course of Business or (C) conduct capital expenditures
in the Ordinary Course of Business and consistent with the capital expenditure
plan for the EB Business and the ET Business;
(xix)    engage in any practice which would have the effect of (A) postponing
payments payable in connection with the operation or conduct of the EB Business’
and the ET Business’ operations (including prepayments) or (B) accelerating
collections of accounts receivable or other payments owed to the EB Business or
the ET Business; or
(xx)    agree, authorize or consent to do any of the foregoing.

Section 4.3    Third Party Consents; Government Actions and Authorizations.
(a)    Cooperation. Subject to the terms and conditions set forth in this
Agreement, the DISH Parties and the EchoStar Parties shall cooperate with each
other and use (and shall cause their respective Subsidiaries to use) their
respective commercially reasonable efforts to take or cause to be taken all
actions, and do or cause to be done all things, reasonably necessary, proper or
advisable on its part under this Agreement and Applicable Law to consummate and
make effective the Closing Transactions or any other agreement contemplated
hereby as soon as practicable, including preparing and filing as promptly as
practicable all documentation to effect all necessary notices, reports and other
filings and to obtain as promptly as practicable all consents, registrations,
approvals, and Permits necessary or advisable to be obtained from any third
party and/or any Governmental Authority in order to consummate the Closing
Transactions or any of the other transactions contemplated by this Agreement.
Subject to Applicable Law relating to the exchange of information, the DISH
Parties and the EchoStar Parties shall consult with one another and jointly
direct all matters with any Governmental Authority consistent with its
obligations hereunder; provided, that the Parties shall have the right to review
in advance and, to the extent practicable, each will consult with the other on
and consider in good faith the views of the other in connection with, all of the
information relating to the DISH Parties or the EchoStar Parties, as the case
may be, and any of their respective Subsidiaries, that appears in any filing
made with, written materials submitted to, or oral conversations had with, any
third party and/or any Governmental Authority in connection with the Closing
Transactions or any other agreement contemplated hereby. In exercising the
foregoing


-32-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





rights, each of the DISH Parties and the EchoStar Parties shall act reasonably
and as promptly as practicable.
(b)    Information. The DISH Parties and the EchoStar Parties each shall, upon
request by the other, furnish the other with all information concerning itself,
its Subsidiaries, directors, officers and stockholders and such other matters as
may reasonably be necessary or advisable in connection with any statement,
filing, notice or application made by or on behalf of the DISH Parties, the
EchoStar Parties or any of their respective Subsidiaries to any third party
and/or any Governmental Authority in connection with the Closing Transactions or
any other agreement contemplated hereby.
(c)    Status. Subject to Applicable Law and as required by any Governmental
Authority, the DISH Parties and the EchoStar Parties each shall keep the other
apprised of the status of matters relating to completion of the Closing
Transactions or any other agreement contemplated hereby, including promptly
furnishing the other with copies of notices or other communications received by
the EchoStar Parties or the DISH Parties, as the case may be, or any of their
Subsidiaries, from any third party and/or any Governmental Authority with
respect to the Closing Transactions or any other agreement contemplated hereby. 
Each of EchoStar and DISH shall give prompt notice to the other upon learning of
any change, fact or condition that is reasonably expected to result in a
Material Adverse Effect or of any failure of any condition to any of the
Parties’ obligations to effect the Closing Transactions. Neither the DISH
Parties nor the EchoStar Parties shall permit any of their officers or any other
representatives or agents to participate in any substantive meeting with any
Governmental Authority in respect of any filing, investigation or other inquiry
relating to the Closing Transactions or any other agreement contemplated hereby
unless it consults with the EchoStar Parties or the DISH Parties, as the case
may be, in advance and, to the extent permitted by such Governmental Authority,
gives the other Party the opportunity to attend and participate thereat.
(d)    Without limiting the generality of Section 4.3(a), the DISH Parties and
the EchoStar Parties shall make (and shall cause their respective Subsidiaries
to make) the governmental application filings set forth in Schedule 4.3(d)(i)
(the “Required Governmental Applications”) and the governmental notices set
forth in Schedule 4.3(d)(ii) (the “Required Governmental Notices”).
(e)    The Parties shall use their respective commercially reasonable efforts to
ensure that EchoStar and/or its Affiliates can fulfill their responsibilities as
an FCC licensee for the radio service authorizations to be retained by EchoStar
but that relate to the EB Business, including without limitation ensuring
compliance with all applicable communications laws and FCC rules, orders and
policies.


-33-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------






Section 4.4    Further Assurances.
(a)    Each of the DISH Parties and the EchoStar Parties agree to (1) take all
actions necessary or appropriate to consummate the Closing Transactions, (2)
cause the fulfillment at the earliest practicable date of all of the conditions
to their respective obligations to consummate the Closing Transactions, and (3)
from and after the Closing, take such actions and execute such documents as are
reasonably necessary to make effective and carry out the intent of the Closing
Transactions.
(b)    Neither the DISH Parties nor the EchoStar Parties shall be obligated, in
connection with this Section 4.4, to expend money other than reasonable
out-of-pocket expenses, attorneys’ fees and recording or similar fees, unless
reimbursed by the EchoStar Parties or the DISH Parties, as the case may be.
(c)    From the date of this Agreement until the Closing Date, EchoStar and DISH
shall cooperate in good faith to identify any and all additional services (i)
related to the operation of the EB Business and the ET Business that are not
included in the EB Transferred Assets or the ET Transferred Assets and that are
reasonably necessary or advisable to operate the EB Business or the ET Business
following the Closing and (ii) related to the operation of the EB Business and
the ET Business included in the EB Transferred Assets or the ET Transferred
Assets and that are reasonably necessary or advisable for the EB Business or the
ET Business to provide to the EchoStar Group following the Closing.  EchoStar
and DISH shall cooperate in good faith to add the provision by the EchoStar
Group or DISH and its applicable Subsidiaries, as applicable, of any services
identified pursuant to this Section 4.4(c) that either DISH or EchoStar, as
applicable, reasonably requests to the scope of services provided under the
Professional Services Agreement, dated August 4, 2009, between EchoStar and DISH
(as amended to include such additional services, the “Amended Professional
Services Agreement”), or if the parties mutually agree in writing, to another
transition services agreement between DISH or any of its Subsidiaries (including
any member of the EB Group or the ET Group) and one or more members of the
EchoStar Group (the “Transition Services Agreement” or “Transition Services
Agreements,” as the case may be), and such services shall be provided in the
manner customarily used by DISH and its Subsidiaries and the EchoStar Group to
provide services to each other in the past.  Notwithstanding the foregoing,
neither the EchoStar Group nor DISH or any of its Subsidiaries shall be
obligated to provide any service the provision of which would violate Applicable
Law or any Contract to which any such party is a member; provided that in the
event that any service contemplated by this Section 4.4(c) is not provided due
to this sentence, members of the EchoStar Group and DISH and its applicable
Subsidiaries, as applicable, shall take such other actions as may reasonably be
requested by the other party in order to place such party, insofar as legally
permitted and reasonably possible, in the same position as if such service had
been provided to such party.


-34-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(d)    ***
(e)    From the date of this Agreement through the Closing Date (or, with
respect to each Potential Transferred Employee, the date that is the earlier of
(i) such Potential Transferred Employee’s Transfer Date and (ii) ***) and
subject to any applicable legal restrictions, prior to making any material
communications to the EB Employees, ET Employees or Potential Transferred
Employees pertaining to compensation or benefit matters that are affected by the
transactions contemplated by this Agreement and not in the Ordinary Course of
Business, DISH and EchoStar each shall provide the other with a copy of the
intended communication and such other Party shall have a reasonable period of
time (to the extent practicable) to review and comment on the communication.

Section 4.5    EchoStar Credit Support Obligations. DISH shall use its
commercially reasonable efforts to cause the EchoStar Parties and their
respective Affiliates to be relieved reasonably promptly following the Closing
of all EB Assumed Liabilities and ET Assumed Liabilities arising out of the
letters of credit, performance bonds, banker’s acceptance, corporate guarantees
and other similar items issued and outstanding in connection with the EB
Business or the ET Business that constitute EB Assumed Liabilities or ET Assumed
Liabilities and are set forth on Schedule 4.5 (together, the “EchoStar Credit
Support Obligations”). DISH agrees to continue to use its commercially
reasonable efforts after the Closing to relieve the EchoStar Parties and their
respective Affiliates of all such EchoStar Credit Support Obligations. ***

Section 4.6    Confidentiality.
(a)    The terms of the Confidentiality Agreement, dated as of December 22,
2016, between DISH and EchoStar (the “Confidentiality Agreement”), shall
continue in full force and effect until the Closing, at which time the
Confidentiality Agreement shall terminate. If this Agreement is, for any reason,
terminated prior to the Closing, the Confidentiality Agreement shall continue in
full force and effect in accordance with its terms.
(b)    Each of the EchoStar Parties hereby agrees with DISH that such Party will
not, and that such Party will cause its Affiliates, directors, officers,
employees, agents and representatives not to, at any time on or after the
Closing Date, directly or indirectly, without the prior written consent of DISH,
disclose or use any confidential or proprietary information involving or
relating to any of the EB Business or the ET Business (collectively, the “DISH
Confidential Information”), and each of the DISH Parties hereby agrees with
EchoStar that such Party will not, and that such Party will cause its
Affiliates, directors, officers, employees, agents and representatives not to,
at any time on or after the Closing Date, directly or indirectly, without the
prior written consent of EchoStar, disclose or use any confidential or
proprietary information involving or relating to any of the Tracking Stock or
the Hughes Retail Group (collectively, the “EchoStar Confidential Information,”
and, together with the DISH Confidential Information, the “Confidential
Information”); provided, however, that Confidential Information will not include
any information generally available to, or known by, the public (other than as a
result of disclosure in violation hereof); provided, further, that the
provisions of this Section 4.6(b) will not prohibit any retention of copies of
records or disclosure (i) required by Applicable Law so long as, to the extent
practicable, reasonable prior notice is given of such disclosure and a
reasonable opportunity is afforded to contest


-35-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





the same or (ii) in connection with the enforcement of any right or remedy
relating to this Agreement or any other Transaction Document. ***

Section 4.7    Preservation of Records. The EchoStar Parties and the DISH
Parties agree that each of them (i) shall preserve and keep the records held by
them or their Affiliates relating to the EB Business and the ET Business for a
period of *** from the Closing Date (or such longer period as required by
Applicable Law), other than records (x) in the case of the EchoStar Parties,
that are actually delivered to DISH pursuant to Section 4.10, (y) and in the
case of the DISH Parties, a copy of which is retained by the EchoStar Parties
and (ii) shall make such records and personnel available to the other as may
reasonably be required by such party in connection with, among other things, any
insurance claims by, Legal Proceedings against or governmental investigations of
the EchoStar Parties or the DISH Parties or any of their Affiliates or in order
to enable the EchoStar Parties and the DISH Parties to comply with their
respective obligations under this Agreement and each other agreement, document
or instrument contemplated hereby or thereby. In the event any of the EchoStar
Parties or any of the DISH Parties wishes to destroy such records after that
time, such Party shall first give *** prior written notice to, in the case of
any EchoStar Party, DNLLC, and in the case of any DISH Party, EchoStar, and
DNLLC or EchoStar, respectively, shall have the right at its option and expense,
upon prior written notice given to such Party within that *** period, to take
possession of the records within *** days after the date of such notice.

Section 4.8    Publicity. None of the Parties shall issue any press release or
public announcement concerning this Agreement or the Closing Transactions
without obtaining the prior written approval of the other applicable Parties
hereto, which approval will not be unreasonably withheld, conditioned or
delayed, unless, in the sole judgment of DISH or EchoStar, as applicable,
disclosure is otherwise required by Applicable Law or by the applicable rules of
any stock exchange on which DISH or EchoStar lists securities, provided, that,
to the extent permitted by Applicable Law, the Party intending to make such
release shall use its commercially reasonable efforts consistent with such
Applicable Law to consult with the other Parties with respect to the timing and
content thereof.

Section 4.9    Intercompany Arrangements; ***.
(a)    Except as set forth on Schedule 4.9(a), as such schedule may be
supplemented by the mutual written agreement of the parties between the date of
this Agreement and the Closing Date, EchoStar shall procure that as of the
Closing there shall be no outstanding material Liabilities, obligations,
Contracts or agreements between or among any member of the EchoStar Group, on
the one hand, and any member of the EB Group or the ET Group, on the other hand.


-36-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(b)    The provisions of Section 4.9(a) shall not apply to this Agreement, any
other Transaction Document and each other Contract or amendment expressly
contemplated by this Agreement or other Transaction Document to be entered into
or continued by any of the Parties or any of their respective Affiliates.
(c)    ***
(d)    ***

Section 4.10    Books and Records. As soon as practicable following the Closing
Date, the EchoStar Parties shall deliver, or cause to be delivered, to DNLLC
originals or copies of all books, records, files and papers, whether in hard
copy or computer format, primarily relating to the EB Group and the ET Group and
its assets, properties and operations.

Section 4.11    Notice of Developments. Prior to the Closing, the EchoStar
Parties shall notify DNLLC in writing reasonably promptly after becoming aware
of (a) any event, circumstance, fact or occurrence arising subsequent to the
date of this Agreement which would result in any material breach of any
representation, warranty or covenant of the EchoStar Parties in this Agreement
or which could have the effect of making any representation or warranty of the
EchoStar Parties in this Agreement untrue or incorrect in any material respect,
(b) any other material development affecting the assets, liabilities, business,
properties, financial condition, results of operation or employee relations of
the EB Group or the ET Group and (c) any action or investigation in which any
EchoStar Party is a party and which has had or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect or which
relates to the Pre-Closing Restructuring or the Closing Transactions. Prior to
the Closing, the DISH Parties shall promptly notify EchoStar in writing upon
becoming aware of (i) any event, circumstance, fact or occurrence arising
subsequent to the date of this Agreement which would result in any material
breach of any representation, warranty or covenant of the DISH Parties in this
Agreement or which could have the effect of making any representation or
warranty of the DISH Parties in this Agreement untrue or incorrect in any
material respect and (ii) any action or investigation in which any DISH Party is
a party and which has or would reasonably be expected to prevent, materially
delay or materially impair the performance by such DISH Party of its obligations
under this Agreement or any other Transaction Document to which it is a party or
the consummation of the Closing Transactions.

Section 4.12    Completion of the Pre-Closing Restructuring. The EchoStar
Parties shall keep the DISH Parties reasonably apprised as to the status of the
completion of the Pre‑Closing Restructuring and shall provide the DISH Parties
with copies of proposed drafts of all documents effecting the Pre-Closing
Restructuring as promptly as practicable. EchoStar shall consider in good faith
all reasonable comments thereto proposed by the DISH Parties, and the prior
written consent of DISH to the form and contents of each document shall be
required prior to completing the Pre-Closing Restructuring (such consent not to
be unreasonably withheld, conditioned or delayed).


-37-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------








Section 4.13    Transfer of ET Splitco Common Stock, EB Splitco Common Stock,
and Tracking Stock. Except for the Pre‑Closing Restructuring and the Closing
Transactions, (i) no EchoStar Party shall transfer, issue, encumber, sell,
assign or otherwise dispose of any ET Splitco Shares or the EB Splitco Shares,
and (ii) no DISH Party shall transfer, issue, encumber, sell, assign or
otherwise dispose of any of the HSSC Tracking Shares or the EchoStar Tracking
Shares.

Section 4.14    Tax Matters. Notwithstanding anything to the contrary in this
Agreement, except as provided in Section 4.2(b), (i) all Tax matters, including
the preservation of Tax records and access to Tax information, and any Liability
for Taxes shall be handled exclusively in accordance with the provisions of the
Tax Matters Agreement, and (ii) the representations and warranties in respect of
Taxes contained in the Tax Matters Agreement are the exclusive representations
or warranties in respect of Taxes in any Transaction Document. For the avoidance
of doubt, no Party may recover Losses under both this Agreement and the Tax
Matters Agreement for the same indemnification claim.

Section 4.15    Environmental Reports. EchoStar shall, prior to the Closing
Date, deliver to the DISH Parties copies of all material environmental reports
in its possession from the last *** relating to the EB Business, the ET Business
or the ownership of the EB Transferred Assets or the ET Transferred Assets, and
shall use its commercially reasonable efforts to diligently search for any other
such material environmental reports *** and shall deliver to the DISH Parties
any such reports that are located prior to the Closing Date.

ARTICLE V    

CONDITIONS TO CLOSING

Section 5.1    Mutual Conditions to Closing. The respective obligations of each
Party hereto to consummate the Closing Transactions is subject to the
fulfillment, on or prior to the Closing Date, of each of the following
conditions (any or all of which may be waived in whole or in part by all of the
Parties hereto to the extent permitted by Applicable Law):
(a)    the Required Governmental Applications shall have been granted;
(b)    there shall not be pending any Action or proceeding by any Governmental
Authority (i) challenging or seeking to make illegal or otherwise, directly or
indirectly, restrain, enjoin or prohibit the consummation of the Closing
Transactions, or (ii) directly involving the EB Group, the ET Group or the DISH
Parties or any of their Affiliates that would reasonably be expected to
materially impair the DISH Parties’ ability to (A) own or operate the EB
Business or the ET Business and conduct the businesses as currently conducted,
or (B) vote, transfer, receive dividends or otherwise exercise full ownership
rights and control with respect to the ET Splitco Shares or the EB Splitco
Shares;
(c)    no court or other Governmental Authority of competent jurisdiction shall
have enacted, issued, promulgated, enforced or entered any Applicable Law
(whether temporary,


-38-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





preliminary or permanent) or Order that is in effect and restrains, enjoins or
otherwise prohibits consummation of the Pre-Closing Restructuring, the Closing
Transactions or any other agreements or other transactions contemplated by this
Agreement; and
(d)    the Pre-Closing Restructuring shall have been completed in accordance
with Article I and Section 4.12.

Section 5.2    Conditions Precedent to Obligations of the DISH Parties. The
obligations of the DISH Parties to consummate the Closing Transactions are
further subject to the fulfillment, on or prior to the Closing Date, of each of
the following conditions (any or all of which may be waived by the DISH Parties
in whole or in part to the extent permitted by Applicable Law):
(a)    (i) the representations and warranties of the EchoStar Parties set forth
in this Agreement that are qualified by reference to Material Adverse Effect
shall be true and correct as of the date of this Agreement and as of the Closing
Date as though made on and as of such date and time (except to the extent that
any such representation and warranty expressly speaks as of an earlier date, in
which case such representation and warranty shall be true and correct as of such
earlier date); (ii) the representations and warranties of the EchoStar Parties
set forth in this Agreement that are not qualified by reference to Material
Adverse Effect shall be true and correct as of the date of this Agreement and as
of the Closing Date as though made on and as of such date and time (except to
the extent that any such representation and warranty expressly speaks as of an
earlier date, in which case such representation and warranty shall be true and
correct as of such earlier date), provided, however, that notwithstanding
anything herein to the contrary, the condition set forth in this
Section 5.2(a)(ii) shall be deemed to have been satisfied even if any
representations and warranties of the EchoStar Parties (***), which must be true
and correct subject only to de minimis exceptions) are not so true and correct
unless the failure of such representations and warranties of the EchoStar
Parties to be so true and correct, individually or in the aggregate, has had or
is reasonably likely to have a Material Adverse Effect; and (iii) DNLLC shall
have received at the Closing a certificate signed on behalf of the EchoStar
Parties by an executive officer of EchoStar to the effect that such executive
officer has read this Section 5.2(a) and the conditions set forth in this
Section 5.2(a) have been satisfied;
(b)    each of the EchoStar Parties shall have performed in all material
respects all obligations required to be performed by it under this Agreement at
or prior to the Closing Date, and DNLLC shall have received a certificate signed
on behalf of the EchoStar Parties by an executive officer of EchoStar to such
effect;
(c)    since the date of this Agreement, there shall not have occurred any
event, change, occurrence, condition or effect which has had or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect;
(d)    all outstanding Indebtedness of ET Splitco and EB Splitco and their
respective Subsidiaries shall have been repaid in full; and


-39-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(e)    the DISH Parties shall have received the financial information set forth
on Schedule 5.2(e) in a form reasonably satisfactory to the DISH Parties;
(f)    the DISH Parties shall have received each of the deliveries set forth in
Section 2.3 required to be delivered to any of the DISH Parties.

Section 5.3    Conditions Precedent to Obligations of the EchoStar Parties. The
obligations of the EchoStar Parties to consummate the Closing Transactions are
further subject to the fulfillment, prior to or on the Closing Date, of each of
the following conditions (any or all of which may be waived by the EchoStar
Parties in whole or in part to the extent permitted by Applicable Law):
(a)    (i) the representations and warranties of the DISH Parties set forth in
this Agreement shall be true and correct in all material respects as of the date
of this Agreement and as of the Closing Date as though made on and as of such
date and time (except to the extent that any such representation and warranty
expressly speaks as of an earlier date, in which case such representation and
warranty shall be true and correct as of such earlier date and ***, and
(ii) EchoStar shall have received at the Closing a certificate signed on behalf
of the DISH Parties by an executive officer of DNLLC to the effect that such
executive officer has read this Section 5.3(a) and the conditions set forth in
this Section 5.3(a) have been satisfied;
(b)    each of the DISH Parties shall have performed in all material respects
all obligations required to be performed by it under this Agreement at or prior
to the Closing Date, and EchoStar shall have received a certificate signed on
behalf of the DISH Parties by an executive officer of DNLLC to such effect;
(c)    EchoStar shall have received each of the deliveries set forth in
Section 2.3 required to be delivered to it or to any of the EchoStar Parties;
and
(d)    ***

ARTICLE VI    

INDEMNIFICATION

Section 6.1    Indemnification Obligations of EchoStar. Subject to the
limitations set forth in this Article VI, EchoStar shall indemnify DISH, DNLLC,
DOLLC and each of their respective Affiliates, officers, directors, employees,
representatives and agents (the “DISH Indemnified Persons”) against and hold
them harmless from any and all damages, losses, charges, liabilities, claims,
demands, actions, suits, proceedings, payments, judgments, settlements,
assessments, deficiencies, taxes, interest, penalties, diminution in value and
costs and expenses but excluding punitive, exemplary and special damages (unless
a third party is entitled to such damages pursuant to a third party claim (a
“Third Party Claim”) and such damages are actually paid to such third party)
(collectively, “Losses”) imposed on, sustained, incurred or suffered by, or
asserted against, any of the DISH Indemnified Persons, whether in respect of
Third Party Claims, claims between the Parties, or otherwise, relating to,
arising out of or resulting from (a) any breach of any of the representations or
warranties of any EchoStar Party contained in this Agreement, (b) any breach or


-40-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





nonperformance of any covenant or agreement made by any EchoStar Party contained
in this Agreement or the Employee Matters Agreement, (c) any of the EB Excluded
Liabilities, or (d) any of the ET Excluded Liabilities; ***.

Section 6.2    Indemnification Obligations of DISH. Subject to the limitations
set forth in this Article VI, the DISH Parties shall indemnify EchoStar and its
Affiliates and its and their officers, directors, employees, representatives and
agents (the “EchoStar Indemnified Persons”) against and hold them harmless from
any and all Losses imposed on, sustained, incurred or suffered by, or asserted
against, any of the EchoStar Indemnified Persons, whether in respect of Third
Party Claims, claims between the Parties, or otherwise, relating to, arising out
of or resulting from (a) any breach of any of the representations or warranties
of any DISH Party contained in this Agreement, (b) any breach or nonperformance
of any covenant or agreement made by any DISH Party contained in this Agreement
or the Employee Matters Agreement, (c) any of the EB Assumed Liabilities or
(d) any of the ET Assumed Liabilities; ***.

Section 6.3    Limitations on Indemnity. No Party shall be required to make any
payment with respect to its indemnification obligations in respect of a breach
of any representation or warranty other than a breach of any Fundamental
Representation under this Article VI unless (A) the aggregate Losses arising
from an individual breach of any representation or warranty exceed *** (it being
stated for the avoidance of doubt that the Losses arising from any potential
indemnification claims that arise out of or involve or relate to similar facts
or are based on related or similar occurrences, events or circumstances will be
aggregated and treated as a single breach for purposes of this clause (A) of
this Section 6.3) and (B) until such time as the obligations to the DISH
Indemnified Persons, on the one hand, or the EchoStar Indemnified Persons, on
the other hand, excluding Losses for which indemnification is not available as a
result of the application of the de minimis threshold contained in clause (A)
above, exceed *** in the aggregate (the “Deductible”); provided, that once such
Losses exceed the Deductible, the indemnifying party shall be responsible for
all amounts in excess thereof; provided, further, that in no event shall the
aggregate indemnification actually paid by the EchoStar Parties, on the one
hand, or the DISH Parties, on the other hand, pursuant to Section 6.1 or
Section 6.2, as the case may be, in respect of a breach of any of the
representations or warranties (other than a breach of any of the Fundamental
Representations) exceed ***. Notwithstanding the foregoing, in no event shall
(x) the aggregate indemnification actually paid by the EchoStar Parties pursuant
to Section 6.1, taken together with all other indemnification actually paid by
the EchoStar Parties pursuant to Section 6.1, or (y) the aggregate
indemnification actually paid by the DISH Parties pursuant to Section 6.2, taken
together with all other indemnification actually paid by the DISH Parties
pursuant to Section 6.2, in the case of each of (x) and (y), in respect of
breaches of any representations or warranties, exceed ***. Payments by an
EchoStar Party or a DISH Party pursuant to Section 6.1 or Section 6.2 in respect
of any Loss shall be limited to the amount of any liability or damage that
remains after deducting therefrom any insurance proceeds and any indemnity,
contribution or other similar payment received or reasonably expected to be
received by the EchoStar Indemnified Persons or the DISH Indemnified Persons, as
applicable, in respect of any such claim. The EchoStar Indemnified Persons or
the DISH Indemnified Persons, as applicable, shall take, and cause its
Affiliates to take, all commercially reasonable steps to mitigate any Loss upon
becoming aware of any event or circumstance that would be reasonably expected
to, or does, give rise thereto, including incurring costs only to the minimum
extent


-41-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





necessary to remedy the breach that gives rise to such Loss; provided, that
nothing herein shall require any EchoStar Indemnified Person of DISH Indemnified
Person to file any claim under any insurance policy. ***

Section 6.4    Method of Asserting Claims. All claims for indemnification by any
DISH Indemnified Person or EchoStar Indemnified Person (each, an “Indemnified
Party”) shall be asserted and resolved as set forth in this Section 6.4. Any
Indemnified Party seeking indemnity pursuant to Section 6.1 or Section 6.2 shall
notify in writing the Party from whom indemnification is sought (the
“Indemnifying Party”) of such demand for indemnification. The Indemnifying Party
shall have *** from the personal delivery or mailing of such notice (the “Notice
Period”) to notify the Indemnified Party whether or not it desires to defend the
Indemnified Party against such claim or demand with respect to a claim or demand
based on a Third Party Claim. In the event that the Indemnifying Party notifies
the Indemnified Party within the Notice Period that, with respect to a Third
Party Claim, it desires to defend the Indemnified Party against such Third Party
Claim, the Indemnifying Party shall have the right to defend the Indemnified
Party at the Indemnifying Party’s sole cost and expense and with counsel (plus
local counsel if appropriate) reasonably satisfactory to the Indemnified Party.
No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, compromise or consent to entry of any judgment or enter into
any settlement agreement with respect to any action or proceeding in respect of
which indemnification is sought under Section 6.1 or Section 6.2 (whether or not
the Indemnified Party is an actual or potential party thereto), unless such
compromise, consent or settlement involves only the payment of money damages for
which the Indemnifying Party will indemnify the Indemnified Party hereunder. If
the right to assume and control the defense is exercised, the Indemnified Party
shall have the right to participate in, but not control, such defense at its own
expense and the Indemnifying Party’s indemnity obligations shall be deemed not
to include attorneys’ fees and litigation expenses incurred in such
participation by the Indemnified Party after the assumption of the defense by
the Indemnifying Party in accordance with the terms of this Agreement; provided,
however, that the Indemnified Parties collectively shall be entitled to employ
one firm or separate counsel (plus local counsel if appropriate) to represent
the Indemnified Parties if, in the opinion of counsel to each Indemnified Party
seeking to employ such separate counsel, a conflict of interest between such
Indemnified Party or Parties and the Indemnifying Party exists in respect of
such claim and in each such event, the fees, costs and expenses of one such firm
or separate counsel (plus one local counsel per jurisdiction if appropriate)
shall be paid in full by the Indemnifying Party. If the Indemnifying Party has
not elected to assume the defense of a Third Party Claim within the Notice
Period, the Indemnified Party may defend and settle the claim for the account
and cost of the Indemnifying Party; provided, that the Indemnified Party will
not settle the Third Party Claim without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld. The
Indemnified Party shall cooperate with the Indemnifying Party and, subject to
obtaining proper assurances of confidentiality and privilege, shall make
available to the Indemnifying Party all pertinent information under the control
of the Indemnified Party.


-42-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------






Section 6.5    *** Survival.
(a)    ***
(b)    The representations and warranties of the Parties contained in this
Agreement shall survive the Closing for the period set forth in this
Section 6.5(b). All representations and warranties contained in this Agreement
and all claims with respect thereto shall terminate on ***, it being understood
that in the event that notice of any claim for indemnification under this
Article VI has been given pursuant to Section 6.4 within the applicable survival
period, the representations and warranties that are the subject of such
indemnification claim (and the right to pursue such claim) shall survive with
respect to such claim until such time as such claim is finally resolved. Any
claim for a breach of a representation or warranty must be delivered prior to
the expiration of the applicable survival term set forth in this Section 6.5(b).
It is the intention of the Parties that the survival periods and termination
date set forth in this Section 6.5(b) supersede a statute of limitation
applicable to such representations and warranties or claim with respect thereof
other than in the case of fraud. No Indemnified Party shall be required to show
reliance on any representation, warranty, certificate or other agreement in
order for such Indemnified Party to be entitled to indemnification, compensation
or reimbursement hereunder.

ARTICLE VII    

TERMINATION

Section 7.1    Termination of Agreement. This Agreement may be terminated prior
to the Closing as follows:
(a)    by mutual written consent of DISH and EchoStar;
(b)    by either DISH or EchoStar, by giving written notice of such termination
to the other Party, if (i) the Closing shall not have occurred on or prior to
the close of business on March 31, 2017 (the “Termination Date”), or (ii) any of
the conditions set forth in Section 5.1 (Mutual Conditions to Closing) shall
have become incapable of satisfaction, provided, that the right to terminate
this Agreement pursuant to this Section 7.1(b) shall not be available to any
Party that has breached in any material respect its obligations under this
Agreement in any manner that shall have proximately caused or resulted in the
failure of a condition to the consummation of the Closing Transactions;
(c)    by EchoStar if there has been a breach of any representation, warranty,
covenant or agreement made by any of the DISH Parties in this Agreement, or any
such representation and warranty shall have become untrue after the date hereof,
such that Section 5.3(a) (Representations and Warranties of the DISH Parties) or
Section 5.3(b) (Performance of Obligations and Agreements by the DISH Parties)
would not be satisfied and such breach or condition is not curable or, if
curable, is not cured within the earlier of (i) thirty (30) days after written
notice thereof is given by EchoStar to DISH and (ii) the Termination Date; or


-43-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(d)    by DISH if there has been a material breach of any representation,
warranty, covenant or agreement made by any of the EchoStar Parties in this
Agreement, or any such representation and warranty shall have become untrue
after the date hereof, such that Section 5.2(a) (Representations and Warranties
of the EchoStar Parties) or Section 5.2(b) (Performance of Obligations and
Agreements by the EchoStar Parties) would not be satisfied and such breach or
condition is not curable or, if curable, is not cured within the earlier of
(i) thirty (30) days after written notice thereof is given by DISH to EchoStar
and (ii) the Termination Date.

Section 7.2    Procedure Upon Termination. In the event of termination by DISH
or EchoStar, or both, pursuant to Section 7.1, written notice thereof shall
forthwith be given to the other Party, and this Agreement shall terminate, and
each of the Pre-Closing Restructuring and Closing Transactions shall be
abandoned, without further action by DISH or EchoStar.

Section 7.3    Effect of Termination.
(a)    In the event that this Agreement is validly terminated in accordance with
Sections 7.1 and 7.2, then each of the Parties shall be relieved of their duties
and obligations arising under this Agreement after the date of such termination
and such termination shall be without liability to the other Parties, and each
exhibit hereto and each Transaction Document shall be deemed null and void ab
initio; provided, that the obligations of the Parties set forth in this
Section 7.3, Section 4.6 (Confidentiality), Section 4.8 (Publicity) and
Article VIII (Miscellaneous) hereof shall survive any such termination and shall
be enforceable hereunder.
(b)    Nothing in this Section 7.3 shall relieve any of the Parties of any
liability for a material breach of any of its covenants or agreements or
material breach of its representations and warranties contained in this
Agreement or any Transaction Document executed prior to or on the date hereof
prior to the date of termination. The damages recoverable by the non-breaching
Party shall include all attorneys’ fees reasonably incurred by such Party in
connection with the Closing Transactions.

ARTICLE VIII    

MISCELLANEOUS

Section 8.1    Notices. All notices required or permitted to be given hereunder
shall be in writing and shall be sent by facsimile transmission, or by first
class certified mail, postage prepaid, or by overnight courier service, charges
prepaid, to the Party to be notified, addressed to such Party at the address set
forth below, or sent by facsimile to the fax number set forth below, or such
other address(es) or fax number(s) as such Party may have substituted by written
notice to the other Parties. The sending of such notice with confirmation of
receipt thereof (in the case of facsimile transmission) or receipt of such
notice (in the case of delivery by mail or by overnight courier service) shall
constitute the giving thereof.


-44-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





If to EchoStar, EB Holdco, or prior to the Closing, to EB Splitco, ET Splitco or
ETLLC:
EchoStar Corporation
100 Inverness Terrace East
Englewood, Colorado
Attention: Chief Financial Officer
Fax number: ***


with a required copy (which shall not itself constitute proper notice) to:
EchoStar Corporation
100 Inverness Terrace East
Englewood, Colorado
Attention: General Counsel
Fax number: ***


If to any DISH Party, or, following the Closing, to EB Splitco, ET Splitco or
ETLLC:
DISH Network L.L.C.
9601 South Meridian Blvd.
Englewood, Colorado 80112
Attention: Executive Vice President, Corporate Development
Fax number: ***


with a required copy (which shall not itself constitute proper notice) to:
DISH Network L.L.C.
9601 South Meridian Blvd.
Englewood, Colorado 80112
Attention: Executive Vice President, General Counsel and Secretary
Fax number: ***


or to such other address or facsimile number as the addressee may have specified
in a notice duly given to the sender as provided herein. Such notice, request,
demand, waiver, consent, approval or other communication will be deemed to have
been given as of the date so delivered.


-45-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------






Section 8.2    Amendment; Waiver.
(a)    This Agreement shall not be amended or modified except by written
instrument duly executed by each of the Parties.
(b)    No waiver of any term or provision of this Agreement shall be effective
unless in writing, signed by the Party against whom enforcement of the same is
sought. The grant of a waiver in one instance does not constitute a continuing
waiver in any other instances. No failure by any Party to exercise, and no delay
by any Party in exercising, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof.

Section 8.3    Counterparts; Signatures. This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same
agreement, and shall become effective when one or more counterparts have been
signed by each of the Parties and delivered to the other Parties. Each Party
acknowledges that it and the other Parties may execute this Agreement by
facsimile, stamp or pdf signature. Each Party expressly adopts and confirms each
such facsimile, stamp or pdf signature made in its respective name as if it were
a manual signature, agrees that it will not assert that any such signature is
not adequate to bind such Party to the same extent as if it were signed manually
and agrees that at the reasonable request of the other Parties at any time it
will as promptly as reasonably practicable cause this Agreement to be manually
executed (any such execution to be as of the date of the initial date thereof).

Section 8.4    Assignment and Binding Effect. No Party may assign, delegate or
otherwise transfer this Agreement or any of its rights or obligations hereunder,
by operation of law or otherwise, without the prior written consent of the other
Parties, and any such attempted assignment, delegation or transfer shall be
void. Subject to the preceding sentence, this Agreement will be binding upon and
inure to the benefit of the Parties and their respective successors, permitted
transferees and permitted assigns.

Section 8.5    Entire Agreement. This Agreement, the other Transaction
Documents, the Confidentiality Agreement and the Schedules and Exhibits hereto
and thereto constitute the entire agreement between the Parties with respect to
the subject matter hereof and thereof and supersede all previous agreements,
negotiations, discussions, understandings, writings, commitments and
conversations between the Parties with respect to such subject matter. No
agreements or understandings exist between the Parties other than those set
forth or referred to herein or therein.

Section 8.6    Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof or thereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby or thereby, as the case
may be, is not affected in any manner adverse to any Party. Upon such
determination, the Parties shall negotiate in good faith in an effort to agree
upon such a suitable and equitable provision to effect the original intent of
the Parties. In the event the Parties are not able to agree, such provision
shall be construed by limiting and reducing it so that such provision


-46-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





is valid, legal, and fully enforceable while preserving to the greatest extent
permissible the original intent of the Parties; the remaining terms and
conditions of this Agreement shall not be affected by such alteration.

Section 8.7    Headings. The heading references herein and the table of contents
hereof are for convenience purposes only, and shall not be deemed to limit or
affect any of the provisions hereof.

Section 8.8    No Third Party Beneficiaries. Except as provided in Section 6.4
of this Agreement, (a) the provisions of this Agreement and the other
Transaction Documents are solely for the benefit of the Parties and their
respective successors and permitted assigns and are not intended to confer upon
any Person, except the Parties and their respective successors and permitted
assigns, any rights or remedies hereunder and (b) there are no third party
beneficiaries of this Agreement or the other Transaction Documents, and this
Agreement and the other Transaction Documents shall not provide any third party
with any remedy, claim, liability, reimbursement, claim of action or other right
in excess of those existing without reference to this Agreement.

Section 8.9    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW THEREOF.

Section 8.10    Expenses. Except as otherwise expressly provided in the
Transaction Documents, each Party shall bear its own costs and expenses in
connection with the preparation, negotiation and execution, amendment or
modification of this Agreement and the other Transaction Documents and the
consummation of the Closing Transactions.

Section 8.11    Dispute Resolution.
(a)    Agreement to Resolve Disputes. Except as otherwise specifically provided
in this Agreement or in another Transaction Document, the procedures for
discussion, negotiation and dispute resolution set forth in this Section 8.11
shall apply to all disputes, controversies or claims (whether sounding in
contract, tort or otherwise) that may arise out of or relate to, or arise under
or in connection with this Agreement or the Closing Transactions (including all
actions taken in furtherance of the Closing Transactions on or prior to the date
hereof). Each Party agrees that the procedures set forth in this Section 8.11
shall be the sole and exclusive remedy in connection with any dispute,
controversy or claim relating to any of the foregoing matters and irrevocably
waives any right to commence any action or proceeding in or before any
Governmental Authority, except as otherwise required by Applicable Law.


-47-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(b)    Dispute Resolution; Mediation.
(i)    Any Party may commence the dispute resolution process of this
Section 8.11(b) by giving the applicable Party written notice (a “Dispute
Notice”) of any controversy, claim or dispute of whatever nature arising out of
or relating to this Agreement or the breach, termination, enforceability or
validity thereof (a “Dispute”) which has not been resolved in the normal course
of business. The Parties shall attempt in good faith to resolve any Dispute by
negotiation between executives of each Party (“Senior Party Representatives”)
who have authority to settle the Dispute and who are at a higher level of
management than the persons who have direct responsibility for the
administration of this Agreement. *** after delivery of the Dispute Notice, the
receiving Party shall submit to the delivering Party a written response (the
“Response”). The Dispute Notice and the Response shall include (A) a statement
setting forth the position of the Party giving such notice and a summary of
arguments supporting such position and (B) the name and title of such Party’s
Senior Party Representative and any other persons who will accompany the Senior
Party Representative at the meeting at which the Parties will attempt to settle
the Dispute. *** after the delivery of the Dispute Notice, the Senior Party
Representatives of the applicable Parties shall meet at a mutually acceptable
time and place, and thereafter as often as they reasonably deem necessary, to
attempt to resolve the Dispute. The Parties shall cooperate in good faith with
respect to any reasonable requests for exchanges of information regarding the
Dispute or a Response thereto.
(ii)    If the Dispute has not been resolved *** after delivery of the Dispute
Notice, or if the Parties fail to meet *** after delivery of the Dispute Notice
as hereinabove provided, the Parties shall make a good faith attempt to settle
the Dispute by mediation pursuant to the provisions of this Section 8.11(b)
before resorting to arbitration contemplated by Section 8.11(c) or any other
dispute resolution procedure that may be agreed by the Parties.
(iii)    All negotiations, conferences and discussions pursuant to this
Section 8.11(b) shall be confidential and shall be treated as compromise and
settlement negotiations. Nothing said or disclosed, nor any document produced,
in the course of such negotiations, conferences and discussions that is not
otherwise independently discoverable shall be offered or received as evidence or
used for impeachment or for any other purpose in any current or future
arbitration.
(iv)    Unless the Parties agree otherwise, the mediation shall be conducted in
accordance with the CPR Institute for Dispute Resolution Model Procedure for
Mediation of Business Disputes in effect on the date of this Agreement by a
mediator mutually selected by the Parties.
(v)    *** after the mediator has been selected as provided above, the Parties
and their respective attorneys shall meet with the mediator for one mediation
session, it being agreed that each Party representative attending such mediation
session shall be a Senior Party Representative with authority to settle the
Dispute. If the Dispute cannot be settled at such mediation session or at any
mutually agreed continuation thereof, the DISH Parties


-48-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





or the EchoStar Parties, as the case may be, may give the other and the mediator
a written notice declaring the mediation process at an end.
(vi)    Costs of the mediation shall be borne equally by the Parties involved in
the matter, except that each Party shall be responsible for its own expenses.
(c)    Arbitration.
(i)    Subject to Section 8.11(c)(ii), if the Dispute has not been resolved by
the dispute resolution process described in Section 8.11(b), the Parties agree
that any such Dispute shall be settled by binding arbitration before the
American Arbitration Association (“AAA”) in Denver, Colorado pursuant to the
Commercial Rules of the AAA. Any arbitrator(s) selected to resolve the Dispute
shall be bound exclusively by the laws of the State of New York without regard
to its choice of law rules. Any decisions of award of the arbitrator(s) will be
final and binding upon the Parties and may be entered as a judgment by the
Parties. Any rights to appeal or review such award by any court or tribunal are
hereby waived to the extent permitted by Applicable Law.
(ii)    Any Dispute regarding the following is not required to be negotiated or
mediated prior to seeking relief from an arbitrator: (i) breach of any
obligation of confidentiality; and (ii) any other claim where interim relief
from the arbitrator is sought to prevent serious and irreparable injury to one
of the Parties. However, the Parties to the Dispute shall make a good faith
effort to negotiate and mediate such Dispute, according to the above procedures,
while such arbitration is pending.
(iii)    Costs of the arbitration shall be borne equally by the Parties involved
in the matter, except that each Party shall be responsible for its own expenses.
(d)    Continuity of Service and Performance. Unless otherwise agreed in
writing, the Parties will continue to honor all other commitments under this
Agreement during the course of dispute resolution pursuant to the provisions of
this Section 8.11 with respect to all matters not subject to such Dispute.

Section 8.12    Limited Liability. Notwithstanding any other provision of this
Agreement, no individual who is a stockholder, director, employee, officer,
agent or representative of DISH or EchoStar or any of their Affiliates, in its
capacity as such, shall have any liability in respect of or relating to the
covenants or obligations of such Party under this Agreement and, to the fullest
extent legally permissible, each of DISH and EchoStar, for itself and its
respective stockholders, directors, employees, officers and Affiliates, waives
and agrees not to seek to assert or enforce any such liability that any such
Person otherwise might have pursuant to Applicable Law.


-49-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------






ARTICLE IX    

DEFINITIONS

Section 9.1    Certain Definitions. For purposes of this Agreement, the
following terms shall have the meanings specified in this Section 9.1:
“Action” means any demand, action, suit, counter suit, arbitration, inquiry,
proceeding or investigation by or before any federal, state, local, foreign or
international Governmental Authority or any arbitration or mediation tribunal.
“Affiliate” means, with respect to any Person, another Person directly or
indirectly controlling, controlled by, or under common control with that Person;
it being understood that for purposes of the Transaction Documents (except as
provided in Section 6.1 (Indemnification Obligations of EchoStar) of this
Agreement), none of DISH, the DISH Parties or any other Subsidiaries of DISH
will be considered an Affiliate of any EchoStar Party or any other Subsidiaries
of EchoStar, and (except as provided in Section 6.2 (Indemnification Obligations
of DISH) of this Agreement) none of the EchoStar Parties or any other
Subsidiaries of EchoStar will be considered an Affiliate of DISH, any DISH Party
or any other Subsidiaries of DISH.
“Anti-Money Laundering Laws” means all applicable anti-money laundering laws,
rules and regulations, including the Bank Secrecy Act, as amended by the USA
PATRIOT Act.
“Applicable Law” means any applicable federal, state, local or foreign law,
rule, regulation, ordinance, code, directive, order, writ, injunction, decree,
judgment, award, determination, direction or demand, authorization or treaty of
any Governmental Authority and any relevant final administrative or judicial
precedent interpreting or applying the foregoing.
“Assets” means assets, properties and rights (including goodwill), wherever
located (including in the possession of vendors or other third parties or
elsewhere), whether real, personal or mixed, tangible, intangible or contingent,
in each case whether or not recorded or reflected or required to be recorded or
reflected on the books and records or financial statements of any Person,
including the following:
(i)    all accounting and other books, records, systems and files whether in
paper, microfilm, microfiche, computer tape or disc, magnetic tape or any other
form or medium;
(ii)    all IT Assets, fixtures, machinery, equipment, furniture, office
equipment, motor vehicles and other transportation equipment, special and
general tools, prototypes and models and other tangible personal property,
wherever located that are owned or leased by the Person, together with any
express or implied warranty by the manufacturers, sellers or lessors of any item
or component part thereof;


-50-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(iii)    all inventories, wherever located, including all finished goods,
(whether or not held at any location or facility or in transit), work in
process, raw materials, spare parts and all other materials and supplies to be
used or consumed in the production of finished goods;
(iv)    all interests in any land and improvements and all appurtenances
thereto;
(v)    all interests in any capital stock or other equity interests of any
Subsidiary or any other Person; all bonds, notes, debentures or other securities
issued by any Subsidiary or any other Person; all loans, advances or other
extensions of credit or capital contributions to any Subsidiary or any other
Person; and all other investments in securities of any Person;
(vi)    all license agreements, leases of personal property, including
satellites, open purchase orders for raw materials, supplies, parts or services,
unfilled orders for the manufacture and sale of products and other contracts,
agreements or commitments;
(vii)    all deposits, escrow accounts and prepaid expenses, letters of credit
and performance and surety bonds, claims for refunds and rights of set-off in
respect thereof;
(viii)    all written technical information, data, specifications, research and
development information, engineering drawings, operating and maintenance
manuals, and materials and analyses whether prepared by Affiliates, by
consultants or other third parties;
(ix)    all Intellectual Property;
(x)    all licenses, covenants not to sue and other rights to any third party
Intellectual Property;
(xi)    all cost information, sales and pricing data, customer prospect lists,
supplier records, customer and supplier lists, customer and vendor data,
correspondence and lists, product literature, artwork, design, development and
manufacturing files, vendor and customer drawings, formulations and
specifications, quality records and reports and other books, records, studies,
surveys, reports, plans and documents;
(xii)    all trade accounts and notes receivable and other rights to payment
from customers and (a) all security for such accounts or rights to payment,
including all trade accounts receivable representing amounts receivable in
respect of goods shipped or products sold or otherwise disposed of or services
rendered to customers, (b) all other accounts and notes receivable and all
security for such accounts or notes and (c) any claim, remedy or other right
relating to any of the foregoing;


-51-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(xiii)    all rights under contracts or agreements, all claims or rights against
any Person arising from the ownership of any Asset, all rights in connection
with any bids or offers and all claims, choses in action or similar rights,
whether accrued or contingent;
(xiv)    all rights under insurance policies and all rights in the nature of
insurance, indemnification or contribution, including insurance proceeds; and
(xv)    all Permits.
“Benefit Plan” means any benefit or compensation plan, program, policy,
practice, agreement, contract, arrangement or other obligation, whether or not
in writing and whether or not funded, in each case, which covers (and only to
the extent of such coverage) any Transferred Employee. Benefit Plans include,
but are not limited to, ERISA Plans, employment, consulting, retirement,
severance, termination or change in control agreements, deferred compensation,
equity-based, incentive, bonus, supplemental retirement, profit sharing,
insurance, medical, welfare, fringe or other benefits or remuneration of any
kind.
“Business Day” means any day other than a Saturday, a Sunday, a legal holiday in
New York, New York, or any other day on which commercial banks in that location
are authorized by Applicable Law or governmental decree to close.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Communications Act” means the Communications Act of 1934 and the
Telecommunications Act of 1996, in each case as amended from time to time, and
all rules and regulations promulgated thereunder.
“Consents” means any consents, waivers, approvals, or notification requirements,
including those in connection with the Required Governmental Applications.
“Contract” means any agreement, lease, license, contract, note, bond, mortgage,
indenture or other instrument or obligation, in each case whether written or
oral.
“Control” and its correlative meanings “controlling” and “controlled” means the
possession, direct or indirect, or the power to direct or cause the direction
of, the management and policies of a Person, whether through the ownership of
voting securities, by contract or otherwise.
“Corporate Documents” means, with respect to any entity, such entity’s articles
or certificate of incorporation, by-laws, memorandum and articles of
association, limited liability company agreement or partnership agreement, as
applicable, and any other organizational documents of such entity.
“Data Centers” means, collectively, the data centers situated on the Owned Sites
and the Leased Sites.


-52-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





“DISH Parties” means DISH, DNLLC and DOLLC.
“EB Business” means (i) EchoStar’s business of providing online video delivery
and satellite video delivery for broadcasters and pay-TV operators, including
satellite uplinking/downlinking, transmission services, signal processing,
conditional access management, and other services, primarily to DISH Network and
Dish Mexico, principally located in Cheyenne, Wyoming and Gilbert, Arizona and
(ii) the business operations, revenues, billings and operating activities
primarily related to clause (i) above.
“EB Business Contracts” means the written Contracts to which EchoStar or any
member of the EchoStar Group is a party or by which it or any of the EB
Transferred Assets is bound which constitute Contracts that are: (i) used,
contemplated for use or held for use, in each case, primarily in the ownership,
operation or conduct of the EB Business as currently owned, operated and
conducted or relating primarily to the EB Business as currently owned, operated
or conducted or (ii) otherwise expressly contemplated pursuant to this Agreement
or any of the Transaction Documents to be assigned to EB Splitco or any member
of the EB Group.
***
***
“EB EMA Assumed Liabilities” means the employee-related Liabilities with respect
to the EB Business (or the ownership of the EB Transferred Assets) to be assumed
by DISH and DNLLC pursuant to the Employee Matters Agreement.
“EB EMA Excluded Liabilities” means the employee-related Liabilities with
respect to the EB Business to be retained by EchoStar pursuant to the Employee
Matters Agreement.
“EB Employee” shall have the meaning ascribed to it in the Employee Matters
Agreement.
“EB Group” means EB Splitco and each Subsidiary of EB Splitco immediately after
the consummation of the Pre-Closing Restructuring.
***
***
“EchoStar Group” means EchoStar and each Subsidiary of EchoStar immediately
after the consummation of the Pre-Closing Restructuring (other than any member
of the EB Group or the ET Group).


-53-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





“EchoStar Parties” means EchoStar, EB Holdco, EB Splitco, ET Splitco and ETLLC.
***
“Employee Matters Agreement” means the Employee Matters Agreement substantially
in the form attached hereto as Exhibit B.
“Environmental Law” means any federal, state, local or foreign statute, law,
regulation, order, decree, Permit or requirement of any relevant Governmental
Authority relating to: (A) the protection, investigation or restoration of the
environment, health (to the extent health relates to exposure to Hazardous
Substances), safety (to the extent safety relates to exposure to Hazardous
Substances), or natural resources; (B) the handling, use, presence, disposal,
release or threatened release of any Hazardous Substance; or (C)  indoor air,
employee exposure to Hazardous Substances, wetlands, pollution, contamination or
any injury or threat of injury to persons or property relating to any Hazardous
Substance.
“Environmental Liabilities” means all Liabilities under (1) any applicable
Environmental Law or (2) any applicable Contract relating to environmental
matters (including all removal, remediation or cleanup costs, investigatory
costs, governmental response costs, natural resources damages, property damages,
personal injury damages, costs of compliance with any product take back
requirements or with any settlement, judgment or other determination of
Liability and indemnity, contribution or similar obligations, in each case,
related to such Liabilities described in (1) and (2) above) and all costs and
expenses, interest, fines, penalties or other monetary sanctions in connection
therewith.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Plan” means any “employee benefit plan” within the meaning of
Section 3(3) of ERISA.
“ET Business” means the business segment of EchoStar that (i) designs, develops
and distributes secure end-to-end video technology solutions including digital
set-top boxes and related products and technology, primarily for satellite TV
service providers and telecommunication companies, (ii) provides TV Anywhere
technology through Slingbox® units directly to consumers via retail outlets and
online, as well as to the pay-TV operator market, (iii) includes Move Networks,
an over-the-top, Streaming Video on Demand platform business, which includes
Assets acquired from Sling TV Holding L.L.C. (formerly DISH Digital Holding
L.L.C.) and primarily provides support services to DISH Network’s Sling TV™
operations and (iv) the business operations, revenues, billings and operating
activities primarily related to clauses (i) through (iii) above.  
“ET Business Contracts” means the written Contracts to which EchoStar or any
member of the EchoStar Group is a party or by which it or any of the ET
Transferred Assets is bound which constitute Contracts that are: (i) used,
contemplated for use or held for use, in each case, primarily in the ownership,
operation or conduct of the ET Business as currently owned, operated and
conducted or relating primarily to the ET Business as currently owned, operated
or


-54-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





conducted or (ii) otherwise expressly contemplated pursuant to this Agreement or
any of the Transaction Documents to be assigned to ET Splitco or any member of
the ET Group.
***
***
“ET EMA Assumed Liabilities” means the employee-related Liabilities with respect
to the ET Business (or the ownership of the ET Transferred Assets) to be assumed
by DISH and DNLLC pursuant to the Employee Matters Agreement.
“ET EMA Excluded Liabilities” means the employee-related Liabilities with
respect to the ET Business to be retained by EchoStar pursuant to the Employee
Matters Agreement.
“ET Employee” shall have the meaning ascribed to it in the Employee Matters
Agreement.
“ET Group” means ET Splitco and each Subsidiary of ET Splitco immediately after
the consummation of the Pre-Closing Restructuring.
***
***
“Exchange Act” means the United States Securities Exchange Act of 1934, or any
successor federal statute, and the rules and regulations promulgated thereunder,
all as amended, and as the same may be in effect from time to time.
“FCC” means the United States Federal Communications Commission or any bureau or
subdivision thereof acting under delegated authority.
“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.
***
***
“GAAP” means generally accepted accounting principles in the United States.
“Governmental Authority” means any federal, state, local, municipal, foreign or
other governmental or quasi-governmental authority or self-regulatory
organization of any nature (including any agency, branch, department, board,
commission, court, tribunal or other entity exercising governmental or
quasi-governmental powers) or exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, enforcement, regulatory or
taxing authority or power.


-55-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





“Hazardous Substance” means any substance that is: (A) listed, classified or
regulated pursuant to any Environmental Law; and (B) any petroleum product or
by-product, asbestos-containing material, lead-containing paint or plumbing,
polychlorinated biphenyls, toxic mold, radioactive material or radon.
“Hughes Retail Group” means the residential retail satellite broadband business
of EchoStar’s Hughes segment, including certain operations, assets and
liabilities attributed to such business.
“Indebtedness” of any Person means, without duplication, (i) the principal of
and, accreted value and accrued and unpaid interest in respect of (A) all
Liabilities of such Person for money borrowed, whether current or funded,
secured or unsecured, and (B) all Liabilities evidenced by notes, debentures,
bonds or other similar instruments for the payment of which such Person is
responsible or liable; (ii) all Liabilities of such Person in respect of
mandatorily redeemable or purchasable capital stock or securities convertible
into capital stock; (iii) all obligations of such Person issued or assumed as
the deferred purchase price of property, all conditional sale obligations of
such Person and all obligations of such Person under any title retention
agreement (but excluding trade accounts payable and other accrued current
Liabilities); (iv) all Liabilities for the reimbursement of any obligor under
any drawn letter of credit or performance bond that is subject to an actual
demand, or other similar agreement or credit transaction securing obligations of
a type described in clauses (i) through (iii) above to the extent of the
obligation secured; (v) all obligations of the type referred to in clauses (i)
through (iv) of any Persons the payment of which such Person is responsible or
liable, directly or indirectly, as obligor, guarantor, surety or otherwise; and
(vi) all obligations of the type referred to in clauses (i) through (iv) above
of other Persons secured by any Lien on any property or asset of such Person
(whether or not such obligation is assumed by such Person).
“Intellectual Property” means all intellectual property or proprietary rights
arising from or in respect of the following in any jurisdiction in the world:
(i) all patents and utility models of any kind, patent applications, including
provisional applications, statutory invention registrations and invention
disclosures, and all related continuations, continuation-in-part, divisions,
reissues, re-examinations, substitutions, and extensions thereof (collectively,
“Patents”); (ii) all trademarks, service marks, trade names, service names,
brand names, trade dress, logos, Internet domain names, uniform resource
locators, and corporate names, in each case whether or not Registered, and
together with the common law rights and goodwill associated with any of the
foregoing, and all applications, registrations and renewals thereof;
(iii) copyrights in and to published and unpublished works of authorship, in
each case whether or not Registered or sought to be Registered, together with
all common law rights and moral rights therein, and any applications and
registrations therefor, including extensions, renewals, restorations,
derivatives, and reversions; (iv) rights in trade secrets and other legally
recognized rights in and to confidential information, proprietary information,
inventions, discoveries, and know-how (collectively, “Trade Secrets”); (v) mask
work rights; (vi) any of the foregoing rights in Technology; and (vi) other
similar types of proprietary or intellectual property rights recognized under
Applicable Law.


-56-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





“Intellectual Property and Technology License Agreement” means the Intellectual
Property and Technology License Agreement substantially in the form attached
hereto as Exhibit A.
“IT Assets” means computers, Software, firmware, middleware, servers,
workstations, routers, hubs, switches, data communications lines, and all other
information technology equipment, and all associated documentation.
“Leased Sites” means the leased real property primarily related to the EB
Business or the ET Business listed on Schedule 9.1 (and any rights associated
therewith), including any fixtures attached to such real property and all
structures, facilities and improvements located thereon, or attached or
appurtenant thereto with respect to which EchoStar or any of its Subsidiaries
has a leasehold interest.
“Legal Proceeding” means any judicial, administrative or arbitral action, suit,
proceeding (public or private) or investigation by or before a Governmental
Authority.
“Liability” means, with respect to any Person, any and all losses, claims,
charges, debts, demands, actions, causes of action, suits, damages, obligations,
payments, costs and expenses, sums of money, accounts, reckonings, bonds,
specialties, indemnities and similar obligations, exoneration covenants,
Contracts, controversies, doings, omissions, variances, guarantees, make whole
agreements and similar obligations, and other liabilities and requirements,
including all contractual obligations, whether absolute or contingent, matured
or unmatured, liquidated or unliquidated, accrued or unaccrued, known or
unknown, joint or several, whenever arising, and including those arising under
any Applicable Law, Action, threatened or contemplated Action (including the
costs and expenses of demands, assessments, judgments, settlements and
compromises relating thereto and attorneys’ fees and any and all costs and
expenses, whatsoever reasonably incurred in investigating, preparing or
defending against any such Actions or threatened or contemplated Actions) or
order of any Governmental Authority or any award of any arbitrator or mediator
of any kind, and those arising under any Contract, in each case, whether or not
recorded or reflected or otherwise disclosed or required to be recorded or
reflected or otherwise disclosed, on the books and records or financial
statements of any Person.
“Lien” means any mortgage, pledge, hypothecation, security interest, lien,
license, covenant not to sue, charge, option, assignment or encumbrance of any
kind or any arrangement to provide priority or preference, including any
easement, right-of-way, restriction (whether on voting, sale, transfer,
disposition, use or otherwise), right, lease and other encumbrance on title to
real or personal property (whether or not of record), whether voluntary or
imposed by Applicable Law, and any agreement to give any of the foregoing.


-57-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





“Malicious Code” means any “back door,” “drop dead device,” “time bomb,” “Trojan
horse,” “virus,” “worm,” “spyware” (as such terms are commonly understood in the
software industry) or any other code designed to have any of the following
functions: (i) disrupting, disabling or harming the operation of, or providing
unauthorized access to, a computer system or network or other device on which
such code is stored or installed or (ii) compromising the privacy or data
security of a user or damaging or destroying any data or file, in each case,
without authorization and without the applicable user’s consent; provided, that
“Malicious Code” excludes code that enables or provides security, support, and
maintenance functionality.
“Material Adverse Effect” means (a) any event, change, occurrence, condition or
effect that would reasonably be likely to have a material adverse effect on the
business, financial condition, assets, properties or results of operations of
(1) EchoStar and its Subsidiaries taken as a whole, (2) the EB Business and EB
Transferred Assets taken as a whole, or (3) the ET Business and ET Transferred
Assets taken as a whole or (b) any event, change, occurrence, condition or
effect that would reasonably be likely to prevent, materially delay or
materially impair the consummation of the Pre-Closing Restructuring or the
Closing Transactions, except, in the case of clause (a), any such event, change,
occurrence, condition or effect to the extent resulting from, arising out of or
relating to:
(i)    general changes or developments in any of the industries in which
EchoStar or its Subsidiaries operate;
(ii)    changes in global, national or regional political conditions (including
the outbreak or escalation of war (whether or not declared) or acts of
terrorism) or in general economic, business, regulatory, political or market
conditions or in national or global financial markets;
(iii)    ***
(iv)    any changes in financial, banking or securities markets in general,
including any disruption thereof and any decline in the price of any security or
any market index or any change in prevailing interest rates;
(v)    ***
(vi)    ***
(vii)    any action expressly required or expressly permitted by this Agreement
or any other Transaction Document (other than the Pre‑Closing Restructuring or
the obligations set forth in Section 4.2(a) (Conduct of the Business Pending
Closing));


-58-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(viii)    any changes in Applicable Laws or accounting rules (including GAAP) or
the enforcement, implementation or interpretation thereof;
(ix)    *** or
(x)    any natural or man-made disaster or acts of God;
provided, further, however that, with respect to clauses (i), (ii), (iv), (viii)
and (x) such change, event, circumstance or development does not
disproportionately adversely affect EchoStar and its Subsidiaries compared to
other companies operating in the industries in which EchoStar and its
Subsidiaries operate.
“Material Contract” means any EB Business Contract or ET Business Contract:  
(i)    that is with any Governmental Authority, except for Contracts entered
into in the Ordinary Course of Business;
(ii)    involving future payments, performance or services or delivery of goods
or materials to or by EchoStar or any of its Subsidiaries of any amount or value
reasonably expected to exceed *** in any future ***;
(iii)    for the sale of any Assets other than in the Ordinary Course of
Business;
(iv)    relating to any acquisition to be made by EchoStar or any of its
Subsidiaries of any operating business or the capital stock of any other Person;
(v)    relating to the incurrence of any material Indebtedness, or the making of
any material loans by any member of the EchoStar Group;
(vi)     providing for severance, retention, change in control or other similar
payments by any of EchoStar or any of its Subsidiaries;
(vii)    relating to the engagement, retention or employment of any Person as a
consultant, contractor or in a similar role and providing for annual or
annualized payments in excess of ***;
(viii)    that purport to bind DISH or any of its Affiliates (other than EB
Group or the ET Group) after the Closing Date or that would give rise to any
rights or obligations of any member of the EB Group or the ET Group or any third
party by virtue of the identity of DISH or any of its Affiliates as the acquiror
of the ET Splitco Shares or the EB Splitco Shares;
(ix)    relating to any lease of real or personal property involving future
payments to or by EchoStar or any of its Subsidiaries of any amount or value
reasonably expected to exceed *** in any future ***;


-59-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(x)    (A) granting to EchoStar or any of its Subsidiaries a license, covenant
not to sue or other right under any Intellectual Property (excluding Contracts
for commercial off‑the‑shelf computer software that are generally available on
non‑discriminatory pricing terms which have an aggregate acquisition cost *** or
less) or (B) granting to any third party a license, covenant not to sue or other
right under any Separated IP Assets;
(xi)    evidencing any agreement for indemnification, except for Contracts
entered into in the Ordinary Course of Business;
(xii)    evidencing any partnership, operating, joint venture, profit sharing,
collaboration or other similar contract or arrangement;
(xiii)    containing non-competition or exclusivity covenants, or any other
covenants limiting the freedom of EchoStar or any of its Subsidiaries to compete
in any line of business or in any geographic area, or to provide any product or
service, or that otherwise restricts EchoStar’s or any of its Subsidiaries’ (or,
after the Closing, DISH’s or its Affiliates’) ability to compete, to solicit,
hire or solicit business from any Person, and any Contract that could require
the disposition of any material assets or line of business (or, after the
Closing, DISH or its Affiliates);
(xiv)     containing a put, call, right of first refusal, right of first offer
or comparable right pursuant to which EchoStar or any of its Subsidiaries could
be required to purchase or sell, as applicable, any equity interests in or
assets (in the case of assets, having a purchase price in excess of ***) of any
Person, or a standstill or comparable agreement pursuant to which a Person has
agreed not to acquire assets or securities of another Person;
(xv)    containing a “most favored nation” provision or a limitation on price
increases or granting any third party the exclusive right to develop, market,
sell or distribute any of EchoStar’s or any of its Subsidiaries products or
services or to provide any products or services to EchoStar or any of its
Subsidiaries, in each case only to the extent that any of the foregoing relate
primarily to the ownership, operation or conduct of the EB Business or the ET
Business; or
(xvi)    evidencing any agreement for settlement pursuant to which any member of
the EB Group or the ET Group is obligated to (A) pay any amounts after the date
of this Agreement, (B) provide any injunctive relief, (C) take any action or
refrain from taking any action after the date of this Agreement or (D) admit
liability, fault or negligence.
“OFAC” means the United States Department of Treasury’s Office of Foreign Assets
Control.
“Open Source License” means any license identified as an open source license by
the Open Source Initiative (www.opensource.org/) that conditions the
distribution of certain Software on (i) the disclosure, licensing or
distribution of any source code for any portion of such Software, or (ii) the
granting to licensees of the right to make derivative works or other
modifications to such Software, (iii) the licensing under terms that allow the
Software or portions thereof or


-60-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





interfaces therefor to be reverse engineered, reverse assembled or disassembled
(other than by operation of law), or (iv) redistribution of such Software at no
license fee.
“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award (in each case, whether temporary, preliminary or permanent)
of a Governmental Authority.
“Ordinary Course of Business” means the ordinary and usual course of normal
day-to-day operations consistent with past practice.
“Owned Sites” means the owned real property primarily related to the EB Business
or the ET Business listed on Schedule 9.1, including any fixtures attached to
such real property and all structures, facilities and improvements located
thereon, or attached or appurtenant thereto.
“Permits” means any franchise, license (including radio and similar licenses),
authorization, consent, permit, certificate, waiver, approval, qualification or
registration of, with or from any Governmental Authority, including the FCC.
“Permitted Liens” means (i) Liens for Taxes that are not yet due and payable,
and Liens for current Taxes that are being contested in good faith by
appropriate proceedings, (ii) non‑exclusive licenses of Intellectual Property
granted prior to the Closing and in the Ordinary Course of Business, including
as set forth in the Material Contracts, (iii) Liens of landlords, lessors,
carriers, warehousemen, employees, mechanics and materialmen and other like
Liens arising in the Ordinary Course of Business of EchoStar and its
Subsidiaries (or Liens against any landlord’s or lessor’s interest in any Leased
Site that do not affect the operations of the EB Business and the ET Business),
(iv) any conditions that may be shown by a current, accurate survey or physical
inspection of any real property made prior to Closing, (v) easements, rights of
way, restrictive covenants, encroachments, zoning, building code or planning
ordinances or regulations, and other similar encumbrances affecting real
property and (vi) other imperfections of title or Liens that, in the case of
subclauses (ii)-(vi), individually or in the aggregate, do not, and would not
reasonably be expected to, materially detract from the value or use of any of
the properties or Assets of EchoStar and its Subsidiaries.
“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company, joint venture, trust, proprietorship,
Governmental Authority or other entity, association or organization of any
nature, however and wherever organized or constituted (whether or not having a
separate legal personality).
“Personally Identifiable Information” means any information that alone or in
combination with other information held by EchoStar or any of its Subsidiaries
can be used to specifically identify an individual person and any individually
identifiable health information.


-61-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





“Potential Transferred Employee” shall have the meaning ascribed to it in the
Employee Matters Agreement.
“Registered” means issued by, registered with or the subject of a pending
application before any Governmental Authority or Internet domain name registrar.
“SEC” means the United States Securities and Exchange Commission, or any
successor agency of the federal government.
“Securities Act” means the United States Securities Act of 1933, or any
successor federal statute, and the rules and regulations promulgated thereunder,
all as amended, and as the same may be in effect from time to time.
***
“Software” means any and all (i) computer applications, programs and other
software, including any and all operating software, network software, firmware,
software implementations of algorithms, middleware, design software, models and
methodologies, whether in source code or object code, systems and networks;
(ii) Internet sites, databases and compilations, including any and all data and
collections of data, whether machine readable or otherwise; (iii) screens, user
interfaces, command structures, report formats, templates, menus, buttons and
icons; (iv) descriptions, flow-charts, architectures, design tools, development
tools, and other materials used to design, plan, organize and develop any of the
foregoing; and (v) all documentation and media relating thereto.
“Subsidiary” means, with respect to any Person, any other Person more than fifty
percent (50%) of the shares of the voting stock or other voting interests of
which are owned or controlled, or the ability to select or elect more than fifty
percent (50%) of the directors or similar managers is held, directly or
indirectly, by such first Person or one or more of its Subsidiaries or by such
first Person and one or more of its Subsidiaries.
“Tax” or “Taxes” shall have the meaning ascribed to it in the Tax Matters
Agreement.
“Tax Matters Agreement” means the Tax Matters Agreement substantially in the
form attached hereto as Exhibit C.
“Technology” means, collectively, all Software, information, designs, formulae,
algorithms, procedures, methods, techniques, technical data, specifications,
processes, apparatuses, improvements, and other similar materials, and all
recordings, graphs, drawings, reports, analyses, and other writings, and other
tangible embodiments of the foregoing, in any form whether or not specifically
listed herein.


-62-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





“Tracking Stock” means, collectively, the EchoStar Tracking Stock and the HSSC
Tracking Stock.
“Transaction Documents” means the following documents:
(i)    this Agreement;
(ii)    the Intellectual Property and Technology License Agreement;
(ii)    the Employee Matters Agreement;
(iv)    the Tax Matters Agreement;
(v)    the Amended Professional Services Agreement, in the form agreed to by
DISH and EchoStar; and
(vi)    the Transition Services Agreement(s), in the form agreed to by DISH and
EchoStar, if any.
“Transfer Date” shall have the meaning ascribed to it in the Employee Matters
Agreement.
“Transferred Employees” shall have the meaning ascribed to it in the Employee
Matters Agreement.
“Transferred Sites” means the Leased Sites and the Owned Sites.

Section 9.2    Terms Defined Elsewhere in This Agreement. For purposes of this
Agreement, the following terms have meanings set forth in the sections
indicated:
Term
Section
AAA
Section 8.11(c)(i)
Agreement
Preamble
Amended Professional Services Agreement
Section 4.4(c)
Anti-Corruption Laws
Section 3.1(i)(iii)
***
***
Asset Conveyance Instruments
Section 1.4(e)
Closing
Section 2.1
Closing Date
Section 2.1
Closing Transactions
Section 2.2
Confidential Information
Section 4.6(b)
Confidentiality Agreement
Section 4.6(a)
Deductible
Section 6.3
DISH
Preamble
DISH Confidential Information
Section 4.6(b)



-63-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





Term
Section
DISH Indemnified Persons
Section 6.1
Dispute
Section 8.11(b)(i)
Dispute Notice
Section 8.11(b)(i)
DNLLC
Preamble
DOLLC
Preamble
EB Assumed Liabilities
Section 1.5(a)
EB Excluded Liabilities
Section 1.5(b)
***
***
EB Holdco
Preamble
EB Retained Assets
Section 1.4(b)
EB Splitco
Preamble
EB Splitco Common Stock
Recitals
EB Splitco Shares
Recitals
EB Transferred Assets
Section 1.4(a)
EchoStar
Preamble
EchoStar Confidential Information
Section 4.6(b)
EchoStar Credit Support Obligations
Section 4.5
EchoStar Disclosure Letter
Section 3.1
***
***
EchoStar Indemnified Persons
Section 6.2
EchoStar Related Party
Section 3.1(r)
EchoStar Reports
Section 3.1(g)(i)
EchoStar Tracking Shares
Recitals
EchoStar Tracking Stock
Recitals
ET Assumed Liabilities
Section 1.5(c)
ET Excluded Liabilities
Section 1.5(d)
***
***
ET Retained Assets
Section 1.4(d)
ET Splitco
Preamble
ET Splitco Common Stock
Recitals
ET Splitco Shares
Recitals
ET Transferred Assets
Section 1.4(c)
ETLLC
Preamble
HSSC
Preamble
HSSC Tracking Shares
Recitals
HSSC Tracking Stock
Recitals
Indemnified Party
Section 6.4
Indemnifying Party
Section 6.4
Losses
Section 6.1
Notice Period
Section 6.4
Party, Parties
Preamble



-64-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





Term
Section
Patents
Section 9.1 (in Intellectual Property definition)
Pre-Closing Restructuring
Section 1.3
Required Governmental Applications
Section 4.3(d)
Required Governmental Notices
Section 4.3(d)
Response
Section 8.11(b)(i)
Sanctions
Section 3.1(i)(iv)
Senior Party Representatives
Section 8.11(b)(i)
Separated IP Assets
Section 3.1(k)(ii)
Separated IT Assets
Section 3.1(k)(vii)
Separated Registered IP Assets
Section 3.1(k)(i)
Significant EchoStar Subsidiaries
Section 3.1(a)
Takeover Statute
Section 3.1(t)
Termination Date
Section 7.1(b)
Third Party Claim
Section 6.1
Trade Secrets
Section 9.1 (in Intellectual Property definition)
Transferred Real Property Leases
Section 3.1(q)(i)
Transition Services Agreement
Section 4.4(c)




Section 9.3    Other Definitional and Interpretive Matters. For all purposes of
this Agreement, except as otherwise expressly provided:
(a)    Words importing the singular number or plural number include the plural
number and singular number respectively;
(b)    Words importing the masculine gender include the feminine and neuter
genders and vice versa;
(c)    All references to a given agreement, instrument or other document are
references to that agreement, instrument or other document as modified, amended,
supplemented and restated from time to time (but only if such modification,
amendment, supplement or restatement is permitted pursuant hereto or pursuant to
such agreement, instrument or other document);
(d)    Any reference to a statute includes, and is deemed to be, a reference to
such statute and to the rules, regulations, ordinances, interpretations,
policies and guidance made pursuant thereto, and all amendments made to such
statute and other such implementing provisions and enforced from time to time,
and to any statute or other implementing provisions subsequently passed or
adopted having the effect of supplementing or replacing such statute or such
other implementing provisions;


-65-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------





(e)    References herein to “primarily” shall include “primarily” as well as any
other standard that reflects a majority or more of the matter addressed,
including "exclusively" or any similar term.
(f)    References herein to “include,” “includes” and “including” will be deemed
to be followed by the phrase “without limitation;”
(g)    References herein to “$,” “USD” or “dollars” means lawful currency of the
United States of America;
(h)    Reference in this Agreement to “herein,” “hereby,” “hereof” or
“hereunder,” or any similar formulation, will be deemed to refer to this
Agreement;
(i)    Unless otherwise indicated, all references to time of day refer to
Eastern Standard Time or Eastern Daylight Savings Time, as in effect in New
York, New York on such day. For purposes of the computation of a period of time
under this Agreement, (i) the word “from” means “from and including” and the
words “to” and “until” each means “to but excluding” and (ii)(A) the day of the
act, event or default from which the designated period of time begins to run
will be included, unless such period of time is denominated in Business Days and
the day of the act, event or default is not a Business Day, in which event the
period will begin on the next day that is a Business Day, and (B) the last day
of the period so computed will not be included;
(j)    Subject to any applicable restrictions on assignment or other transfer in
a Transaction Document, any references to a Person in such Transaction Document
shall be deemed to be references to such Person’s successors, permitted
transferees and permitted assigns from and after the effective date of the
relevant succession, transfer or assignment;
(k)    The use of the term “shall,” “will” or “must” indicates a mandatory
action and the use of the term “may” indicates a permissive action;
(l)    In the event of any conflict between the general terms and conditions of
this Agreement and the specific terms and conditions which have been mutually
agreed to by the parties in a Transaction Document, the terms and conditions
contained in the Transaction Document shall prevail; and
(m)    The Parties hereto have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as jointly drafted
by the Parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provision of this
Agreement.
[Signature pages follow]




-66-
*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective authorized officers, as of the date first written above.


 
DISH NETWORK CORPORATION
 
 
 
 
By:
 
 
 
Name: W. Erik Carlson
 
 
Title: President and Chief Operating Officer
 
 
 
 
 
 
 
DISH NETWORK L.L.C.
 
 
 
 
By:
 
 
 
Name: W. Erik Carlson
 
 
Title: President and Chief Operating Officer
 
 
 
 
 
 
 
DISH OPERATING L.L.C.
 
 
 
 
By:
 
 
 
Name: W. Erik Carlson
 
 
Title: President and Chief Operating Officer





[Signature Page to Share Exchange Agreement]


*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.





--------------------------------------------------------------------------------





 
ECHOSTAR CORPORATION
 
 
 
 
By:
 
 
 
Name: Dean A. Manson
 
 
Title: Executive Vice President, General Counsel and Secretary
 
 
 
 
 
 
 
ECHOSTAR TECHNOLOGIES HOLDING CORPORATION
 
 
 
 
By:
 
 
 
Name: Dean A. Manson
 
 
Title: President and Secretary and Treasurer
 
 
 
 
 
 
 
ECHOSTAR TECHNOLOGIES L.L.C.
 
 
 
 
By:
 
 
 
Name: Dean A. Manson
 
 
Title: Executive Vice President, General Counsel and Secretary
 
 
 
 
 
 
 
ECHOSTAR BROADCASTING HOLDING PARENT L.L.C.
 
 
 
 
By:
Echostar Corporation, as Sole Manager
 
 
 
 
By:
 
 
 
Name: Dean A. Manson
 
 
Title: Executive Vice President, General Counsel and Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[Signature Page to Share Exchange Agreement]


*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.





--------------------------------------------------------------------------------





 
 
 
 
 
 
 
ECHOSTAR BROADCASTING HOLDING CORPORATION
 
 
 
 
By:
 
 
 
Name: Dean A. Manson
 
 
Title: President and Secretary and Treasurer



[Signature Page to Share Exchange Agreement]


*** Certain confidential portions of this exhibit were omitted by means of
redacting a portion of the text. Copies of the exhibit containing the redacted
portions have been filed separately with the Securities and Exchange Commission
subject to a request for confidential treatment pursuant to Rule 24b-2 under the
Securities Exchange Act.



